 Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 1 of 134 Page ID
                                   #:2855

 1                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 2                              EASTERN DIVISION
 3
 4   RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
     FUENTES, ABDIAZIZ KARIM, and                  SHKx
 5   RAMON MANCIA, individually and
 6   on behalf of all others similarly situated,
                                                   DECLARATION OF LYDIA
 7                        Plaintiffs,              WRIGHT IN SUPPORT OF
                                                   PLAINTIFFS’ OPPOSITION TO
 8
                                                   GEO’S EX PARTE
     v.
 9                                                 APPLICATION FOR
     THE GEO GROUP, INC.,                          EXTENSION OF TIME TO
10
                                                   RESPOND TO PLAINTIFFS’
                          Defendant.
11                                                 MOTION FOR CLASS
                                                   CERTIFICATION
12
13
14
15
16
             I, Lydia Wright, declare that the following is true and correct based upon my
17
     personal knowledge:
18
             1.    I am an attorney for the Plaintiffs in the above-captioned action.
19
             2.    I was present during the deposition of Raul Novoa on October 20, 2019;
20
     the deposition of Jaime Campos Fuentes on October 20, 2019; the deposition of Ramon
21
     Mancia on October 21, 2019; and the deposition of Abdiaziz Karim on October 23,
22
     2019.
23
             3.    Following the deposition of Mr. Mancia on October 21, 2019, I discussed
24
     the deposition of Mr. Karim with GEO’s counsel, Adrienne Scheffey and Colin
25
     Barnacle, as well as co-counsel R. Andrew Free. During that conversation, the parties
26
     agreed to proceed with a telephonic deposition, which would be easier to arrange than a
27
28
29
     DECLARATION OF LYDIA WRIGHT                                    5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 2 of 134 Page ID
                                   #:2856

 1   video conference due to technological constraints in Mogadishu, Somalia, where Mr.
 2   Karim currently resides.
 3         4.     During that same conversation on October 21, 2019, Mr. Free and I
 4   offered to produce photographic evidence so GEO could verify Mr. Karim’s identity,
 5   such as a photograph of Mr. Karim holding his passport. Mr. Barnacle declined our
 6   offer, and stated that he would accept our representations, as officers of the Court, that
 7   the deponent was in fact Mr. Karim.
 8         5.     Attached hereto are the following exhibits in support of Plaintiffs’
 9   Opposition to GEO’s Ex Parte Application for Extension of Time to Respond to
10   Plaintiffs’ Motion for Class Certification, ECF 201:
11         6.     Attached as Exhibit A is a true and correct copy of October 23, 2019 email
12   correspondence between myself and Karen Waters, court reporter from Hunter &
13   Geist/USLegal Support in Denver, Colorado.
14         7.     Attached as Exhibit B is a true and correct copy of the rough draft
15   transcript of the deposition of Abdiaziz Karim. Mr. Karim’s deposition was taken in this
16   matter by GEO on October 23, 2019. The transcript has been redacted pursuant to the
17   stipulated protective order entered in this case, ECF 151.
18         8.      Attached as Exhibit C is a true and correct copy of email correspondence
19   between counsel for both parties, dating from October 7, 2019 to October 22, 2019.
20         9.     Attached as Exhibit D is a true and correct copy of email correspondence
21   between counsel for both parties, dating from October 7, 2019 to October 22, 2019.
22         10.    Attached as Exhibit E is a true and correct copy of email correspondence
23   between counsel for both parties, dated October 23, 2019.
24
25         I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing
26   is true and correct to the best of my knowledge.
27
28
29
     DECLARATION OF LYDIA WRIGHT                                    5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 3 of 134 Page ID
                                   #:2857

 1   Dated:      October 24, 2019            /s/ Lydia A. Wright
                                             Lydia A. Wright (admitted pro hac vice)
 2                                           lwright@burnscharest.com
 3                                           LA Bar # 37926
                                             BURNS CHAREST LLP
 4                                           365 Canal Street, Suite 1170
 5                                           New Orleans, LA 70130
                                             Telephone: (504) 799-2845
 6                                           Facsimile: (504) 881-1765
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     DECLARATION OF LYDIA WRIGHT                            5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 4 of 134 Page ID
                                  #:2858




                        EXHIBIT A
 Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 5 of 134 Page ID
                                    #:2859
                                 Thursday, October 24, 2019 at 3:25:19 PM Central Daylight Time

Subject: Re: rough dra, of Karim ordered
Date: Wednesday, October 23, 2019 at 7:30:12 PM Central Daylight Time
From: Karen Waters
To:      Lydia Wright

I am with Hunter & Geist/USLegal Support, Denver. The ﬁnal will be done Friday, so I can get it to you then if that's
okay with you.

On Wed, Oct 23, 2019 at 5:42 PM Lydia Wright <lwright@burnscharest.com> wrote:
 Hi Karen,

  What court reporter service are you with? We’re ﬁne with the rough by Monday, thanks.

  Lydia

  Sent from my iPhone

  > On Oct 23, 2019, at 5:55 PM, Karen Waters                                wrote:
  >
  > Good a,ernoon. This is Karen, the reporter from this mornings telephone dep of Mr. Karim. Opposing counsel
  requested a rough dra, and the ﬁnal for Friday. Do you also want a rough and ﬁnal Friday? It's going to be a very
  clean rough because I'm cleaning it up before I send it since it was a tough one. Please let me know.
  > Thank you.
  > Karen Waters




                                                      Exhibit A                                                     Page 1 of 1
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 6 of 134 Page ID
                                  #:2860




                        EXHIBIT B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 7 of 134 Page ID
                                  #:2861


    1   UNCERTIFIED REALTIME ROUGH DRAFT

    2

    3         You have requested an unedited, uncertified

    4   transcript.    This rough draft transcript has been

    5   requested in the form of either a realtime hookup to

    6   your computer, an ASCII file delivered after the close

    7   of proceedings or my e-mail.

    8         This realtime transcript is available only to

    9   counsel who order a certified original or a certified

   10   copy of today's proceedings.

   11         This realtime draft is unedited and uncertified

   12   and may contain untranslated stenographic symbols,

   13   misspelled proper names, and/or nonsensical word

   14   combinations.    All such entries will be corrected on

   15   the final certified transcript and final ASCII file.

   16         Due to the need to correct entries prior to

   17   certification, it is agreed this realtime draft will

   18   be used only to augment counsel's notes and will not

   19   be cited in any court proceedings or distributed to

   20   any other parties.

   21

   22                       *******************

   23

   24

   25




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 8 of 134 Page ID
                                  #:2862


    1             IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO
    2
        Civil Action No. 5:17-cv-02514-JGB-SHK
    3   ______________________________________________________

    4   DEPOSITION OF: ABDIAZIZ KARIM - October 23, 2019
        ______________________________________________________
    5
        RAUL NOVOA, JAIME CAMPOS FUENTES, ABDIAZIZ KARIM, and
    6   RAMON MANCIA, individually and on behalf of all others
        similarly situated,
    7
        Plaintiffs,
    8
        v.
    9
        THE GEO GROUP, inc.,
   10
        Defendant.
   11   ____________________________________________________

   12   THE GEO GROUP, inc.,

   13   Counter-Claimant,

   14   v.

   15   RAUL NOVOA, JAIME CAMPOS FUENTES, ABDIAZIZ KARIM, and
        RAMON MANCIA, individually and on behalf of all others
   16   similarly situated,

   17   Counter-Defendant.
        ______________________________________________________
   18

   19            PURSUANT TO NOTICE, the telephonic deposition
        of ABDIAZIZ KARIM was taken on behalf of the Defendant
   20   at 1900 16th Street, Denver, Colorado 80202, on
        October 23, 2019, at 7:24 a.m. before Karen Waters,
   21   Registered Professional Reporter and Notary Public
        within Colorado.
   22

   23

   24

   25




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 9 of 134 Page ID
                                  #:2863


    1                       A P P E A R A N C E S

    2   For the Plaintiffs (Telephonically):

    3                  ANDREW FREE, ESQ.
                       Law Office of R. Andrew Free
    4                  PO Box 90568
                       Nashville, Tennessee 37209
    5                  844-321-3221
                       andrew@immigrationcivilrights.com
    6                        -and-
                       LYDIA WRIGHT, ESQ.
    7                  Burns Charest, LLP
                       365 Canal Street, Suite 1170
    8                  New Orleans, Louisiana 70130
                       504-799-2845
    9                  lwright@burnscharest.com

   10
        For the Defendant:
   11
                       ADRIENNE SCHEFFEY, ESQ.
   12                        -and-
                       COLING L. BARNACLE, ESQ.
   13                  Akerman, LLP
                       1900 16th Street, Suite 1700
   14                  Denver, Colorado 80202
                       303-260-7712
   15                  adrienne.scheffey@akerman.com

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 10 of 134 Page ID
                                   #:2864


    1                             I N D E X

    2   EXAMINATION OF ABDIAZIZ KARIM:                            PAGE
        October 23, 2019
    3
        By Ms. Scheffey                                         4, 91
    4   By Mr. Free                                                82

    5

    6

    7
                                                              INITIAL
    8   DEPOSITION EXHIBITS:                                REFERENCE

    9   Exhibit 60           Mr. Karim's declaration                24

   10   Exhibit 61             Commissary activity                  26

   11   Exhibit 62           Resident Account Summary               30

   12   Exhibit 63                  Detainee file                   63

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 11 of 134 Page ID
                                   #:2865


    1                      WHEREUPON, the following proceedings were

    2   taken pursuant to the Federal Rules of Civil

    3   Procedure.

    4                  *         *           *          *       *

    5                            ABDIAZIZ KARIM,

    6   having been first duly sworn to state the whole truth,

    7   testified as follows:

    8                        (Deponent's reply to oath:        Yes.)

    9                      MS. SCHEFFEY:     So off the record Counsel

   10   agreed that this transcript will not be objected to

   11   because it is over the phone.              Lydia, is that your

   12   understanding as well?

   13                      MR. FREE:   We are stipulating to the

   14   validity of this testimony.

   15                      MS. SCHEFFEY:     And that he has been sworn

   16   over the phone properly?

   17                      MR. FREE:   Yes.

   18                            EXAMINATION

   19   BY MS. SCHEFFEY:

   20             Q.       Abdi, my name is Adrienne Scheffey and I

   21   represent GEO and I'm going to be asking you some

   22   questions today about your lawsuit against GEO.                They

   23   are going to be written out by the court reporter who

   24   is sitting here in Denver and she is transcribing

   25   today's deposition.       The purpose of this deposition is




                                       Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 12 of 134 Page ID
                                   #:2866


    1   to record your responses to these questions for use at

    2   trial and for other reasons in this case.         So it's

    3   important that you answer truthfully.        Do you

    4   understand that?

    5             A.    Yes, I understand.

    6             Q.    And you understand that are you are under

    7   oath?

    8             A.    Yes, I do understand.

    9             Q.    Okay.   And so you understand you have

   10   sworn to tell the truth?

   11             A.    Yes, I do understand.

   12             Q.    Okay.   So because the court reporter is

   13   taking down everything we say, we have to be careful

   14   not to speak over each other because she can only

   15   write down what one of us says at a single time.          I

   16   know that's going to be a little bit difficult because

   17   we are on the phone, but I will try to give an extra

   18   pause and wait for your response and if you could do

   19   the same for my questions, that would be great.         Does

   20   that make sense?

   21             A.    Yes.

   22             Q.    Okay.   If you do not know or don't

   23   remember an answer to a question, please say so.          If

   24   you don't hear a question, let me know and I will

   25   repeat it.     If our connection at any point becomes




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 13 of 134 Page ID
                                   #:2867


    1   poor, please let me know and we will see what we can

    2   do.    If I do not hear you tell me that you don't

    3   understand or can't hear that the context is bad, I

    4   will assume that you heard and understood the

    5   question.      Does that seem fair?

    6             A.     Yes.

    7             Q.     Okay.   If at any point you realize that

    8   an earlier answer that you gave me was inaccurate or

    9   incomplete, please let me know and you can supplement

   10   your earlier answer.

   11             A.     Okay.

   12             Q.     If you want to take a break, let me know.

   13   All I ask is that you first finish answering any

   14   pending question before we take a break.

   15             A.     Okay.

   16             Q.     And I think for purposes of today's

   17   deposition if we take any breaks, we can just leave

   18   the line on and we will leave the room if you guys

   19   need to speak and then we will come back.

   20             A.     Okay.

   21             Q.     So do you understand the instructions so

   22   far?

   23             A.     Yes, I understand it very well.

   24             Q.     And do you have any questions?

   25             A.     No.




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 14 of 134 Page ID
                                   #:2868


    1             Q.   Okay.   Are you taking any medication that

    2   may interfere with your ability to give honest and

    3   truthful answers today?

    4             A.   No.

    5             Q.   Any alcohol or drugs?

    6             A.   No.

    7             Q.   Okay.   Anything else that may affect your

    8   ability to give me accurate testimony today?

    9             A.   No.

   10             Q.   Okay.   Did you review any documents in

   11   preparation for your deposition today?

   12             A.   Can you repeat that?

   13             Q.   Did you review any documents to prepare

   14   for your deposition today?

   15             A.   I didn't review anything.      I talked to my

   16   lawyer, Lydia.

   17             Q.   Okay.   Were you given any documents for

   18   today's deposition, exhibits that we may use?

   19             A.   Yes.

   20             Q.   Okay.   And are those available to you

   21   with document names or with exhibit numbers?         What's

   22   the best way to reference them today?

   23             A.   I don't have with me because I don't -- I

   24   don't have a laptop, so I can't get those documents

   25   now.




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 15 of 134 Page ID
                                   #:2869


    1             Q.   Okay.   Did you meet with anyone else

    2   prior to your deposition today other than your

    3   attorneys?

    4             A.   No.

    5             Q.   Okay.   Have you discussed the lawsuit

    6   with anyone other than your attorneys?

    7             A.   No.

    8             Q.   Can you state your full legal name for

    9   the record, please?

   10             A.   Say it again.

   11             Q.   Can you please state your full legal name

   12   for the record?

   13             A.   Yes my name is Abdiaziz Mohammed Karim.

   14             Q.   Have you ever used another name?

   15             A.   No.

   16             Q.   What is your current address?

   17             A.                           .

   18             Q.   How long have you lived there?

   19             A.                      .

   20             Q.   Where did you live before that?

   21             A.   Adelanto Detention Center.

   22             Q.   Okay.   And before that were you living in

   23   California?

   24             A.   No.   Adelanto.

   25             Q.   Okay.   And what is your date of birth?




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 16 of 134 Page ID
                                   #:2870


    1              A.                    .

    2              Q.   Okay.   Do you have an e-mail address that

    3   you use?

    4              A.   Yes.

    5              Q.   What is that?

    6              A.                                 .

    7              Q.   And is that the only e-mail address you

    8   have used during the time you were at Adelanto through

    9   now?

   10              A.   Yes.    I use before hotmail, but I am no

   11   longer using now.

   12              Q.   What was your hotmail?

   13              A.   It's not working now at this time.

   14              Q.   Do you have a cell phone number?

   15              A.   Yes.

   16              Q.   What is that number?

   17              A.

   18

   19              Q.   Can you repeat that for the court

   20   reporter?

   21              A.                           .

   22                   MS. SCHEFFEY:        And then Andrew, I know

   23   you want to mark it.

   24                   THE COURT REPORTER:         He said some words

   25   before the phone number.




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 17 of 134 Page ID
                                   #:2871


    1                  MS. SCHEFFEY:     He said country code.

    2                  MR. FREE:    And, court reporter, we are

    3   going to designate Mr. Karim's e-mail address and

    4   telephone number as confidential the transcript in the

    5   pursuant to ECF-151 and the parties' stipulated

    6   protective order.

    7             Q.   (BY MS. SCHEFFEY):      Abdi, do you use any

    8   social media accounts?

    9             A.   Like WhatsApp?

   10             Q.   Or Facebook, WhatsApp, Twitter any of

   11   those?

   12             A.   At this moment I have only what's app.

   13             Q.   Are you currently married?

   14             A.   Yes.

   15             Q.   What's your spouse's name?

   16             A.

   17             Q.   What's her last name?

   18             A.

   19             Q.   Could you spell that for the court

   20   reporter?

   21             A.

   22

   23             Q.   When did you get married?

   24             A.   I get married 2014.

   25             Q.




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 18 of 134 Page ID
                                   #:2872


    1

    2              A.

    3              Q.

    4                   Did you have any conversations with your

    5   spouse about this case?

    6              A.   No.

    7              Q.   Okay.   Do you have any children?

    8              A.   No.

    9              Q.   So if you know, can you tell me what your

   10   current country of citizenship is?

   11              A.   Say it again.

   12              Q.   If you know, can you tell me what your

   13   current country of citizenship is?

   14              A.   The country that I'm citizen?

   15              Q.   Yes.

   16              A.   Somalia.

   17              Q.   Do you have permanent resident status in

   18   any other countries?

   19              A.   Like?   Can you give me example like what

   20   you say?

   21              Q.   Like a Green Card in the United States or

   22   another immigration status in another country.

   23              A.   No.    At this time I don't.   I used to

   24   before.    Now no.

   25              Q.   Okay.   And when you were at Adelanto, did




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 19 of 134 Page ID
                                   #:2873


    1   you have citizenship in the United States?

    2             A.   No.

    3             Q.   To your knowledge did you have a Green

    4   Card?

    5             A.   No.

    6             Q.   What is your understanding of what your

    7   citizenship status was while you were at Adelanto?

    8             A.   Say it again.

    9             Q.   What was your understanding of what your

   10   citizenship status was while you were at Adelanto?

   11             A.   Like you mean what I was thought that I

   12   was -- like which country I'm from you mean?

   13             Q.   Uh-huh.

   14             A.   Somalia.

   15             Q.   Somalia.    And were you, to your

   16   understanding, permitted to work in the United States

   17   at that time what you were at Adelanto?

   18             A.   Can you repeat that?

   19             Q.   Were you legally -- to the best of your

   20   understanding were you legally permitted to work in

   21   the United States while you were at Adelanto?

   22             A.   No.

   23             Q.   Okay.   So can you walk me through how you

   24   came to be at Adelanto?

   25             A.   How I came to Adelanto?




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 20 of 134 Page ID
                                   #:2874


    1              Q.   Yes.    How did you get there?

    2              A.   ICE officer brought me there.

    3              Q.   Okay.   An ICE officer?

    4              A.   Yes.

    5              Q.   Did GEO bring you there?

    6              A.   I'm not exactly sure who bring me there.

    7   The officers.     They were officers.     I don't know if

    8   they were ICE or GEO.      I was just new at that time

    9   someone bring me there.

   10              Q.   Okay.   And they brought you there from

   11   where?

   12              A.   From the border to San Diego, San Diego

   13   to Arizona, Arizona to Adelanto.

   14              Q.   Okay.   How long were you in Arizona

   15   before you were transferred to Adelanto?

   16              A.   Just few days, less than a week.

   17              Q.   And where did you stay while you were in

   18   Arizona?

   19              A.   San Luis, Arizona.

   20              Q.   And was that a facility run by GEO, if

   21   you know?

   22              A.   I don't know.

   23              Q.   Okay.   I know you don't have computer

   24   today, but as part of this case you helped and worked

   25   with your attorneys to create a declaration; is that




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 21 of 134 Page ID
                                   #:2875


    1   correct?

    2              A.   Say it again.

    3              Q.   As part of this case you submitted a

    4   declaration to your attorneys; is that correct?

    5              A.   Yes, correct.

    6              Q.   Okay.   And do you recall the contents of

    7   that declaration sitting here today?

    8              A.   Can you say it again?

    9              Q.   Do you remember the contents of that

   10   declaration sitting here today?

   11              A.   Yes.

   12                   MS. SCHEFFEY:     Can we go off the record

   13   for a moment to discuss with counsel how we want to do

   14   these.

   15                   MR. FREE:   Sure.

   16                   (Whereupon a discussion was had off the

   17                   record.)

   18                   MS. SCHEFFEY:     We are back on the record.

   19                   MR. FREE:   So the plaintiffs have

   20   received an e-mail with some of the intended exhibits

   21   for this deposition from Counsel for the defendant.

   22   In light of the fact that the deponent currently does

   23   not have a laptop in front of him or the ability to

   24   review in real time the exhibits, what we have

   25   stipulated to is that we will enter in to the record




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 22 of 134 Page ID
                                   #:2876


    1   of the deposition as an exhibit the document from

    2   which Geo's counsel is going to be asking questions

    3   for his declaration.      Whatever the paragraph is will

    4   be identified and whatever sentence will be read into

    5   the record and then Mr. Karim can respond to it.

    6                  Similarly, other exhibits will be read to

    7   Mr. Karim with a note in the record of this deposition

    8   to the Bates page that they are on and we can all

    9   agree that, you know, Mr. Karim is going to do his

   10   best to testify as to these records not having them

   11   directly in front of him at this moment.

   12             Q.   (BY MS. SCHEFFEY):      All right.   So Abdi,

   13   I am handing the court reporter the declaration that

   14   you submitted in this case.       And at paragraph 5 of

   15   that declaration, it states, I learned upon the work

   16   program upon my entry in to the Adelanto facility and

   17   requested to take part in that program.

   18                  So when you say you requested to take

   19   part in the work program at Adelanto, how did you do

   20   that?

   21             A.   Can you repeat whole sentence?

   22             Q.   Yes.   The sentence is, I learned about

   23   the work program upon my entry into the Adelanto

   24   facility and duodenum take part in the program.

   25                  And my question is, how did you request




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 23 of 134 Page ID
                                   #:2877


    1   to take part in the program?

    2             A.     Your question is how did I request to be

    3   part of that job?

    4             Q.     Yes.

    5             A.     I wrote a the form they have at Adelanto

    6   to apply to work.

    7             Q.     Abdi, could you repeat it for the court

    8   reporter, your answer?

    9             A.     Yes.    There is a form that they need

   10   to -- there's a phone that they for apply to work in

   11   Adelanto.      I wrote that one.

   12             Q.     Okay.    So you filled out an application,

   13   if I'm correct in understanding?

   14             A.     Yes.

   15             Q.     Okay.    And did you do anything else to

   16   request to participate in the work program other than

   17   fill out that form?

   18             A.     Kites.

   19             Q.     Can you tell me what your understanding

   20   of a kite is?

   21             A.     Kite is the thing that you request for

   22   anything you need in Adelanto, not the work

   23   application.      There's a kite I fill out too.

   24             Q.     When you fill that out, who is that given

   25   to?




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 24 of 134 Page ID
                                   #:2878


    1             A.   The kite?

    2             Q.   Yes.

    3             A.   I put it in the kite box.

    4             Q.   Okay.   And then do you receive a response

    5   to those kites?

    6             A.   Some of them.

    7             Q.   Okay.   And did you also receive a

    8   handbook that describes the work program?

    9             A.   Yes.

   10             Q.   Okay.   So the next thing it says in your

   11   declaration at paragraph 6 is, I currently work as a

   12   porter in the work program.       As a porter I work in a

   13   five-to-seven-person crew to clean windows, floors,

   14   showers, and communal areas in the Adelanto facility.

   15   I work up to seven days a week.        I have worked as a

   16   porter since approximately 2017.

   17                  So did you begin working as a porter as

   18   soon as you arrived in Adelanto?

   19             A.   As soon as I arrived in Adelanto I

   20   started working, but I was not getting paid right

   21   away.

   22             Q.   Had you filled out the volunteer work

   23   program application at that point?

   24             A.   Say it again.

   25             Q.   Had you filled out the voluntarily work




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 25 of 134 Page ID
                                   #:2879


    1   program application at the time you started working?

    2                  MR. FREE:    I am going to object to the

    3   form.

    4                  But Abdi, you should answer the question.

    5             A.   (BY THE WITNESS):       Can you repeat it?

    6             Q.   (BY MS. SCHEFFEY):       Yes.   When you

    7   started working had you already filled out the

    8   application?

    9             A.   Yes.    I did application and I was working

   10   for free because the officer told me if I work free

   11   long time, then I will see my name on the list.

   12             Q.   Okay.   And did you ever see your name on

   13   the list?

   14             A.   Yes.

   15             Q.   About how long after you entered Adelanto

   16   did you see your name on the list?

   17             A.   It takes a long time.       I'm not exactly

   18   sure.

   19             Q.   Okay.   And in your declaration you say

   20   that you cleaned communal areas.        Can you tell me what

   21   communal areas you cleaned?

   22             A.   Explain it for me what you mean, please.

   23             Q.   It says that you worked in a crew to

   24   clean communal areas.      And I'm wondering in that

   25   declaration what did you mean by communal areas?




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 26 of 134 Page ID
                                   #:2880


    1             A.    What is communal areas?     I don't know

    2   what you are saying.

    3             Q.    When you cleaned, did you clean the area

    4   near your bunk?

    5             A.    I cleaned near my bunk, but not only

    6   there.    I cleaned the drawer, all drawer.       I cleaned

    7   the hallways.     I cleaned the kitchen.     I cleaned the

    8   medical area.     I cleaned the station area.      I cleaned

    9   the shower.    I cleaned the windows.      I cleaned the

   10   tables.    I cleaned many places.

   11             Q.    Okay.   And can you tell me about how you

   12   were told which days and which areas you would clean?

   13             A.    Can you repeat that?

   14             Q.    Yes.    Can you tell me how you knew what

   15   area to clean each day?

   16             A.    The officer used to tell me what to do

   17   and where to clean.

   18             Q.    Okay.   And was there a sign-in sheet when

   19   you performed that cleaning work?

   20             A.    Say it again.

   21             Q.    Was there a sign-in sheet for you to sign

   22   when you performed that cleaning work?

   23             A.    Sometimes yes, sometimes no.

   24             Q.    And when there was a sign-in sheet, did

   25   you sign your name?




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 27 of 134 Page ID
                                   #:2881


    1              A.     Yes.

    2              Q.     And what was the significance of signing

    3   your name?

    4              A.     What do you mean?

    5              Q.     Why did you sign your name?

    6              A.     To see -- the officer told me if I sign

    7   my name and clean many times, I will see my name on

    8   the list and I will get paid.

    9              Q.     So even on days when you were not getting

   10   paid you signed a sheet indicating you were cleaning?

   11              A.     Yes.    Sometimes they sign me in the

   12   paper.    They used to write my name on the paper or

   13   sometimes he used to write on the porter list.

   14   Sometimes he used to tell me.             I sign for you and I

   15   say okay.       I don't know what he was doing.

   16              Q.     Okay.   You also said that you cleaned the

   17   kitchen.     Were there any other jobs you did in the

   18   kitchen?

   19              A.     Yes.    I cleaned the dishes.      I cook

   20   sometimes.       I don't cook, but I help somebody with

   21   cooking.     I chopped the onions, tomatoes.          Did a lot

   22   of things.       I took the trash.        Sometimes I help the

   23   officer to dish the food.         I did a lot of things in

   24   the kitchen.

   25              Q.     Okay.   And did you work in the kitchen on




                                      Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 28 of 134 Page ID
                                   #:2882


    1   the same days you worked cleaning?

    2              A.   Yes, yes.   I was cleaning and I was also

    3   working the kitchen.

    4              Q.   Okay.   And so did you begin -- when did

    5   you begin working in the kitchen?

    6              A.   I began working in the kitchen when I got

    7   in Adelanto after few months.

    8              Q.   Okay.   So about how many months would you

    9   say before you started working in the kitchen?

   10              A.   I'm not exactly sure, but I think like

   11   three months, something like that.        But I'm not sure.

   12              Q.   Okay.

   13              A.   I was still new.

   14              Q.   Was your work in the kitchen part of the

   15   voluntary work program?

   16              A.   Yes.    The officer told me if you want to

   17   work in the kitchen, you have to go with me and work

   18   for free few days; it may take a week; it may take a

   19   month, and then you will see your name on the list and

   20   I used to go with him.

   21              Q.   Was there a sign-in sheet for the

   22   kitchen?

   23              A.   The first time, no.

   24              Q.   What about subsequent times?

   25              A.   The last time only one day he signed my




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 29 of 134 Page ID
                                   #:2883


    1   name on the sheet.

    2             Q.   Okay.   And if you were working in the

    3   voluntary work program, what was your understanding of

    4   what you would get paid each day, what amount?

    5             A.   One dollar.    They tell us they don't have

    6   more than that.

    7             Q.   It was your was it your understanding

    8   that you got one dollar regardless of the number of

    9   jobs you did that day?

   10             A.   Say it again.

   11             Q.   Was it your understanding that you got a

   12   dollar regardless of the number of jobs you did each

   13   day?

   14             A.   Yes.

   15             Q.   So if you worked in the kitchen and as a

   16   cleaner in the same day, it was your understanding you

   17   would get one dollar that day?

   18             A.   Yes.

   19             Q.   Tell me about the extra food you would

   20   get.

   21             A.   Yeah.   They say, If you work in the

   22   kitchen, you will get food, you will eat as much as

   23   you want in the kitchen.      You get nothing except one

   24   dollar, but you can eat, eat, eat all day when in

   25   you're the kitchen.     So that was the benefit of going




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 30 of 134 Page ID
                                   #:2884


    1   to the kitchen, because we were so hungry and they all

    2   food they give us was not enough, so we need it.          And

    3   one of the reasons I went to work in the kitchen is

    4   the officer, midnight, used to come and wake us.

    5   Whether we work in the kitchen or not, he used to wake

    6   us up so I couldn't sleep.       So I just work in the

    7   kitchen because I'm not sleeping, stress, a lot of

    8   stress, and because officer, when he wakes up one

    9   person in the room, he wakes up everybody; he shouts;

   10   he makes noise, so everybody in the room wakes up.          So

   11   it's better working in the kitchen.        I can he eat some

   12   food instead of waking you up because when officer

   13   awakened me up I couldn't sleep again.

   14             Q.   Okay.   So every day you worked in the

   15   kitchen you had access to additional food, if I'm

   16   understanding you correctly?

   17             A.   Yes.    I had access to eat extra food, but

   18   not like a lot, lime some of the food.        Not

   19   everything, but some of the food.

   20             Q.   Okay.   And did you have friends that you

   21   worked with?

   22             A.   What did you say?

   23             Q.   Did you make friends with the people you

   24   worked with in the kitchen?

   25             A.   Yes, some people who work in the kitchen




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 31 of 134 Page ID
                                   #:2885


    1   too we are friends.

    2             Q.    Did those people live in your dorm?

    3             A.    Yes.

    4             Q.    Okay.   Were you able to see those people

    5   when you were not working?

    6             A.    Yes.

    7             Q.    Okay.   So I am going to move to another

    8   paragraph in your declaration, paragraph 17.

    9                   MR. FREE:   I just want to make sure we

   10   mark the declaration as Exhibit 60.

   11                   MS. SCHEFFEY:     Yes.   The court reporter

   12   has got it.    Thank you.

   13                   MR. FREE:   Awesome.

   14                   (Deposition Exhibit 60 was marked.)

   15             Q.    (BY MS. SCHEFFEY):       So I'm going to go to

   16   paragraph 17.     It says, I participate in the work

   17   program in order to buy daily necessities that GEO

   18   fails to provide for me.       I rely on my wages to buy

   19   food and personal hygiene items from the commissary.

   20   I fear that if I stop participating in the work

   21   program, I will not have access to those necessities.

   22                   Do you remember writing that sentence or

   23   helping your attorneys write that sentence, Abdi?

   24             A.    Yes, I remember.

   25             Q.    So it was your position that you had to




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 32 of 134 Page ID
                                   #:2886


    1   work in order to afford items from the commissary?

    2             A.   Say it again.

    3             Q.   It's your position that you had to work

    4   in order to afford the items in the commissary?

    5             A.   I don't understand this question.

    6             Q.   I will try again.       In order to buy items

    7   from commissary, did you have to work?

    8             A.   Yes.

    9             Q.   Okay.   And so you said you bought

   10   necessities.    Can you tell me the kinds of things you

   11   considered to be necessities?

   12             A.   Like soup, fish, coffee, and many things

   13   that I need at that time.

   14             Q.   Could you repeat that for the court

   15   reporter?

   16             A.   Yes.    I mean when I say what I need soup,

   17   fish, and a lot of things that I could eat at that

   18   time, anything that could fill my stomach.

   19             Q.   Okay.   Were there any other necessities

   20   you bought?

   21             A.   Yes.    Like coffee, tea that GEO didn't

   22   give us too, and a lot of things.

   23             Q.   Was there coffee served in the dining

   24   hall?

   25             A.   They serve coffee in the morning, but it




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 33 of 134 Page ID
                                   #:2887


    1   is not real coffee.

    2             Q.   Okay.    Were there soups served in the

    3   dining hall?

    4             A.   No.

    5             Q.   Okay.    And was there fish served in the

    6   dining hall?

    7             A.   No.

    8                  MS. SCHEFFEY:     Okay.     So I am going hand

    9   the court reporter what will be 61.          That is going to

   10   be the commissary activity.       For Counsel on the phone,

   11   I think I previously noted in the PDF copy that it

   12   will be 62, but it will be 61.          It will be the

   13   commissary activity.

   14                  (Deposition Exhibit 61 was marked.)

   15             Q.   (BY MS. SCHEFFEY):        So, Abdi, I'm looking

   16   at GEO Bates number 00030257.          There's a list of

   17   things you purchased from the commissary.          I see on

   18   here a few purchases of cookies.          Would you consider

   19   cookies a necessities?

   20             A.   Yes.

   21             Q.   Can you explain that to me?

   22             A.   Because cookies, when I eat cookies it

   23   fills my stomach.      And sometimes I am very hungry

   24   because GEO, they give us little food around

   25   5:00 p.m., and around 9:00 p.m. I am very hungry, so I




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 34 of 134 Page ID
                                   #:2888


    1   need to eat some cookies so I will feel a little bit

    2   okay, and drink some water.       So it was the cookies was

    3   in the position of food for me at that time.

    4             Q.    And where did you get the water that you

    5   would drink?

    6             A.    In Adelanto.

    7             Q.    Okay.   That was provided to you?

    8             A.    Yes, but was not clean water all the

    9   time.

   10             Q.    Okay.   So I'm now looking at

   11   GEO Novoa 00030258.     On there it says you bought gummy

   12   bears.    Would you consider gums to be a necessity?

   13             A.    Yes, because candies and all those things

   14   are calories.     And I was -- I didn't have energy in my

   15   body.    I was feeling dizzy, so I was buying anything

   16   to feel energy.     That's why I bought the candy.      If

   17   GEO will give enough food, I wouldn't buy all those

   18   things because I'm not going to need any calories.

   19             Q.    With what about butterscotch candy?

   20             A.    Say it again.

   21             Q.    What about butterscotch candy?

   22             A.    Yes, all the candy.    I bought it to get

   23   calories and to get energy because I was feeling so

   24   dizzy, I was almost fall down.

   25             Q.    And what about hair gel?




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 35 of 134 Page ID
                                   #:2889


    1             A.   Hair gel was -- while I was in Adelanto I

    2   lose all my -- most of my hair.        And GEO wouldn't give

    3   us anything for apply on the hair since I came.         To

    4   the best of my knowledge the first day I came until

    5   the day I left GEO didn't give anything to apply my

    6   hair even when I tell the doctor, I'm losing my hair,

    7   he didn't even answer me very good and he just laugh

    8   at me.    That's why I buy anything to apply on my hair

    9   and body lotion to apply on my body and my hair.

   10             Q.   Okay.   And what about chips?

   11             A.   What did you say?

   12             Q.   And what about chips?      Would you consider

   13   chips a necessity?

   14             A.   Chips is one of the calories.       That's why

   15   I bought.

   16             Q.   Did you buy any deodorant?

   17             A.   What's that?

   18             Q.   Deodorant is -- antiperspirant maybe is

   19   another word for it.

   20             A.   I'm not remember, but I bought a lot of

   21   things.

   22             Q.   What about vitamins, did you buy vitamins

   23   at the commissary?

   24             A.   Yes, of course I buy.

   25             Q.   Okay.   And so is fish a meat you prefer




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 36 of 134 Page ID
                                   #:2890


    1   over other meats?

    2              A.   What did you say?

    3              Q.   Is fish a meat you prefer over other

    4   meats if given a choice?

    5              A.   Yes.    That is a meat I love.    And because

    6   one of the reason I bought I was so -- like I lose a

    7   lot of muscles.     I become fat because the junk food

    8   they give us only.      And I was so dizzy.    I was -- my

    9   body, no nutrition.      So that's why I bought fish, to

   10   survive.

   11              Q.   Did you buy any shampoo?

   12              A.   I don't remember.

   13              Q.   Do you remember buying any soap?

   14              A.   I don't remember.

   15              Q.   Okay.   Were you allowed to choose what

   16   items you bought?

   17              A.   In the commissary?

   18              Q.   Yes.

   19              A.   Yes.    But they don't used to have

   20   everything we need also.

   21              Q.   So as long as it was one of the options

   22   provided to you, you could choose which one of those

   23   options you wanted?

   24              A.   Yes.    Sometimes whatever we need it was

   25   not in there, so we were buying something else to put




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 37 of 134 Page ID
                                   #:2891


    1   the position of what we needed.

    2             Q.   And did Adelanto provide with you

    3   toothpaste?

    4             A.   What did you say?

    5             Q.   Did Adelanto provide with you toothpaste?

    6             A.   Yes.

    7             Q.   What about soap?

    8             A.   Yes.    They give us soap and toothpaste.

    9             Q.   Did they provide you with shampoo?

   10             A.   Yes.

   11             Q.   Okay.

   12             A.   But all those things they be gave us is

   13   not -- they don't have quality.        And sometimes when

   14   you need it at the right time you need it, they don't

   15   used to give it to us.

   16             Q.   Okay.   I'm going to hand the court

   17   reporter the Resident Account Summary which starts

   18   with Bates number 00030279 and we are going to mark it

   19   as Exhibit 62.     Is it your recollection that during

   20   your time at Adelanto an number of people made

   21   deposits in your account?

   22                  (Deposition Exhibit 62 was marked.)

   23             A.   Can you say it again?

   24             Q.   Do you remember individuals or people

   25   that you knew making deposits in your commissary




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 38 of 134 Page ID
                                   #:2892


    1   account while you were at Adelanto?

    2             A.   Yes.

    3             Q.   Okay.   I have a list of those deposits

    4   here in front of me and I think you received this that

    5   on your computer earlier when you reviewed documents.

    6   I'm going to go through and ask you some questions

    7   about those deposits.      Okay?

    8             A.   Okay.

    9             Q.   As I go through aim going to say Bates

   10   numbers which are not necessarily relevant to you at

   11   this moment, but they are to your attorneys.         Okay?

   12             A.   Can you say it again?

   13             Q.   Can you repeat that?

   14             A.   Can you repeat what you just said?

   15             Q.   Yes.    I'm going to say Bates numbers, but

   16   those are not part of my question; they are just so

   17   your attorneys can follow along.        Okay?

   18             A.   Okay.

   19             Q.   So I'm going to start on

   20   GEO Novoa 00030279.     So on here we have a deposit of

   21   $300 from 8/15/19 from Hanna Saori.        Do you who that

   22   is?

   23             A.   Yes.

   24             Q.   Who is that?

   25             A.   My friend.




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 39 of 134 Page ID
                                   #:2893


    1              Q.     Your friend?

    2              A.     Yes.

    3              Q.     How do you know that friend?

    4              A.     She is a volunteer in California who was

    5   helping me when I was in there.

    6              Q.     Okay.   And why did she give you money?

    7              A.     She gave me that money to with her

    8   friends in the community, volunteer community, to help

    9   me when I get in Somalia because I was about to be

   10   deported.       So to save my life they gave some money for

   11   me.

   12              Q.     Was that money for your commissary?

   13              A.     No.    That money was for my security when

   14   I come Somalia.

   15              Q.     Can you repeat that for the court

   16   reporter?

   17              A.     That money was for my security when I

   18   came to Somalia because I was waiting my deportation

   19   at that time.       So that volunteer group helped me

   20   because if you don't have money, it's not safe in

   21   Somalia.    So that's the reason they contribute that

   22   money for me.       That money was not money to use in

   23   Adelanto.

   24              Q.     That was not money to use in Adelanto.

   25   Okay.   And so I'm going to turn to page GEO Novoa




                                      Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 40 of 134 Page ID
                                   #:2894


    1   00030280.      So on 7/29/2019 I see a deposit from Lydia

    2   Wright.    Who was that?

    3             A.     My lawyer, my attorney about this case.

    4             Q.     Okay.    And what was that for?

    5             A.     For phone call.

    6             Q.     Okay.    What about Islam Mohammed on

    7   7/15/2019 a deposit for $90?

    8             A.     He is my friend who know me in Adelanto,

    9   so he send me -- when I tell him I lose my case and I

   10   had to go back, he send me some money.

   11             Q.     Okay.    So he was also detained in

   12   Adelanto?

   13             A.     Yes, because he knew my situation when I

   14   was in there.      That's the reason he was helping me.

   15             Q.     How did you meet him?

   16             A.     In Adelanto.      We were friends in the

   17   dorm.

   18             Q.     Did you guys work together?

   19             A.     Islam?

   20             Q.     Yes, Islam.     Did you work together?

   21             A.     Sometimes.     He used to do volunteer work.

   22   I don't know if he got paid, but sometimes he would

   23   clean with us.

   24             Q.     So you got to clean together?

   25             A.     Yes.




                                      Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 41 of 134 Page ID
                                   #:2895


    1             Q.     And became friends?

    2             A.     Yes.

    3             Q.     Okay.   I am going to turn to GEO Novoa

    4   00030282.      On 6/11/2019 there's a deposit from Bonnie

    5   Ellman for $50.      Do you know what that was for?

    6             A.     Say it again.

    7             Q.     On 6/11/2019 there was a deposit from

    8   Bonnie Ellman, E-l-l-m-a-n, for $50.        Do you know what

    9   that was for?

   10             A.     What date?

   11             Q.     June 11, 2019?

   12             A.     It was for money to use when I get

   13   deported to Somalia.

   14             Q.     Who is Bonnie?

   15             A.     A friend.

   16             Q.     How do you know Bonnie?

   17             A.     I know from her same as Hanna.

   18             Q.     So she was in a volunteer group?

   19             A.     Yes.

   20             Q.     Okay.   I also see on June 14, 2019, a

   21   deposit for $1,000.      Who was that from?

   22             A.     That's from volunteer group in California

   23   with Saori and that money was money to use in Somalia.

   24             Q.     Okay.   I see one on June 2019 from Robert

   25   Hannah or Hannah Robert.




                                      Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 42 of 134 Page ID
                                   #:2896


    1             A.   Yes.

    2             Q.   Who was that?

    3             A.   Same group, volunteer group from

    4   California.

    5             Q.   Okay.   I'm also looking at this and it

    6   looks like some of this money went towards $40 of

    7   commissary purchases on June 13, 2019.          Can you

    8   explain to me what portion of the money you were

    9   receiving was for the commissary?

   10                  MR. FREE:    Object to form.

   11                  You can answer, Abdi.

   12             Q.   Abdi?

   13             A.   Yes.

   14             Q.   Do you want me to repeat it?

   15                  THE WITNESS:     I hear, but I don't know

   16   what did you say Andrew?

   17                  MR. FREE:    Just for purposes of the court

   18   reporter, I was making an objection.           But I was

   19   telling you you should answer her question.          Okay?

   20                  THE WITNESS:     Okay.

   21             A.   (BY THE WITNESS):       So can you repeat the

   22   question?

   23             Q.   (BY MS. SCHEFFEY):       Yes.    It looks like

   24   on June 13, 2019, you made a purchase for $40.83 from

   25   the commissary.     I was asking what portion of the




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 43 of 134 Page ID
                                   #:2897


    1   money that you received from the individuals who we

    2   have been discussing was for the commissary?

    3             A.   I didn't get it exactly the question.

    4   Can you be more specific and like more like different

    5   way?

    6             Q.   Was any of the money from the volunteer

    7   group meant for the commissary purchases?

    8             A.   The money they gave to me was not made

    9   for commissary.     It was made to give it to me and to

   10   use it in Somalia.     But, anyway, that money was mine,

   11   my own money, and if I was in need, like just

   12   necessary I need, that time I was using it to buy what

   13   I need that time.

   14             Q.   Okay.   And what day did you learn you

   15   were going to be deported?

   16             A.   I learned sometime in June 3 when they

   17   checked my -- what do you call it -- stay on removal.

   18   But not only that time.      I learned before that time

   19   when I missed the deadline of stay on removal.         I

   20   don't know what they call.       Like I learned before that

   21   time.

   22                  THE COURT REPORTER:     I didn't understand

   23   the whole answer.

   24                  MS. SCHEFFEY:     The court reporter would

   25   like you to repeat the answer after, I think, the June




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 44 of 134 Page ID
                                   #:2898


    1   3rd comment.

    2                  MR. FREE:    I am going to clarify if it's

    3   okay, Adrienne.

    4                  MS. SCHEFFEY:      Yes.

    5                  MR. FREE:    I don't want to impose.

    6                  What Abdi is saying -- he is saying he a

    7   stay on removal.      That's the term he is using.

    8                  THE COURT REPORTER:       That's what I didn't

    9   understand.    Thank you.

   10                  MR. FREE:    I thought that might have been

   11   it.

   12             Q.   (BY MS. SCHEFFEY):        All right.   So I am

   13   going to go to GEO Novoa 00030284.         On this page I see

   14   a deposit for cash on April 16, 2019, for $200.          Do

   15   you know what that was for?

   16             A.   Can you repeat that?

   17             Q.   Yes.    On April 16th you deposited $200

   18   cash.   Do you know who that's from?

   19             A.   Yes.

   20             Q.   Who was that from?

   21             A.   That money came from my cousin from

   22   Minnesota.

   23             Q.   What's your cousin's name?

   24             A.   Ayan (Phonetic).

   25             Q.   And he was not detained at that time?




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 45 of 134 Page ID
                                   #:2899


    1             A.     My cousin, she's in Minnesota.      She's not

    2   detained.

    3             Q.     Okay.   And then a few days before that on

    4   April 11th there was a money order deposit for $145.

    5   Who was that from?

    6             A.     Say it again.

    7             Q.     On April 11th you deposited a money order

    8   for $145.      Who was that from?

    9             A.     400?

   10             Q.     $145.

   11             A.     It was when?

   12             Q.     April 11, 2019.

   13             A.     Yes.    Friends send to me for my birthday.

   14             Q.     Okay.   What friends sent that to you?

   15             A.     The volunteer group.

   16             Q.     Okay.   There was also a deposit on

   17   April 3rd from Lilly Sim.        Who is Lilly Sim?

   18             A.     Lilly Sim is the daughter of my friend

   19   who was detained in Adelanto.

   20             Q.     What was that deposit for?

   21             A.     It was for phone call and commissary.

   22   She just gave it to me.        I don't know what to do.    She

   23   just gave it to me.

   24             Q.     And her father was detained at that time?

   25             A.     He was deported to Cambodia.




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 46 of 134 Page ID
                                   #:2900


    1             Q.     Okay.    And why didn't she give that same

    2   money to her father, do you know?

    3                    MR. FREE:    Object to form.

    4                    You can answer, Abdi.

    5                    THE WITNESS:     What do you say?      Can I

    6   answer?

    7                    MR. FREE:    Yes.       Go ahead and answer if

    8   you know the answer.

    9             A.     (BY THE WITNESS):        I don't know why she

   10   don't send her father.       Me, I call her and she know

   11   about my situation because her father told her about

   12   me because her father saw me in there, I was suffering

   13   in there.      And her father was my best friend, so

   14   that's why she send me.        I don't know anything else.

   15             Q.     (BY MS. SCHEFFEY):        How did you meet her

   16   father?

   17             A.     In Adelanto.     He was my roommate.

   18             Q.     He was your roommate?

   19             A.     Yes.

   20             Q.     Did you work together?

   21             A.     Yes.

   22             Q.     Did you become friends while working

   23   together?

   24             A.     We were friends in the dorm, not just

   25   working together.        We were roommates we were in the




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 47 of 134 Page ID
                                   #:2901


    1   dorm together.

    2             Q.     Okay.   I'm going to go to GEO Novoa

    3   00030285.      There was a deposit on March 1, 2019, from

    4   Bonnie Ellman --

    5             A.     Yes.

    6             Q.     -- for $16.   Who is Bonnie Ellman?

    7             A.     Bonnie Ellman is a friend from volunteer

    8   group.

    9             Q.     Okay.   And what was that money for?

   10             A.     That money was just to help me.

   11             Q.     Was it for commissary purchases?

   12             A.     For anything I need.    She just give it to

   13   me.

   14             Q.     Okay.   And then I am going turn to

   15   GEO Novoa 00030289.      It looks like there's another

   16   deposit from Islam Mohammad for $99.        What was that

   17   for?

   18             A.     Just to help me.

   19             Q.     To help you in what way?

   20             A.     Just to help me, to give it to me,

   21   whatever I need, phone calls to talk to my family, to

   22   communicate, to do anything I need.

   23             Q.     And was he detained at that time as well?

   24   This is November 7, 2018.

   25             A.     No.




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 48 of 134 Page ID
                                   #:2902


    1              Q.     He was not detained?

    2              A.     No.

    3              Q.     Did you meet him in detention?

    4              A.     Yes.

    5              Q.     How long was he detained with you before

    6   he left?

    7              A.     Almost six months.

    8              Q.     Okay.

    9              A.     I'm not sure exactly, but almost six

   10   months.

   11              Q.     There's a deposit on 10/28/2018 from

   12   Charles Prieri, P-r-i-e-r-i.              Who is that?

   13              A.     A friend.

   14              Q.     How do you know Charles?

   15              A.     I know him before I came to the USA.

   16              Q.     How?

   17              A.     I know him social media.         I used to know

   18   him a long time and then when I came there he knows

   19   that I was there, and then he visit me and he saw me

   20   and he is my friend.

   21              Q.     Okay.   And it says here he gave you $116.

   22   What was that for?

   23              A.     He gave it to me, myself, so he just gave

   24   it to me.       There was no reason, for anything I need.

   25              Q.     Okay.   And then I'm going to go to




                                      Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 49 of 134 Page ID
                                   #:2903


    1   00030290.       On September 21, 2018, you got a deposit

    2   from Chen Austin Singh for $8.            Do you know what that

    3   was for?

    4              A.     Say it again.

    5              Q.     On September 21, 2018, you received a

    6   deposit from Chen Austin Singh for $8.            Do you know

    7   what that was for?

    8              A.     Just for friend.        He was my friend and he

    9   gave it to me.

   10              Q.     And who is Chen Austin Singh?

   11              A.     Volunteer group too.

   12              Q.     Can you repeat that?

   13              A.     Volunteer group like Saori Hannah and

   14   Bonnie Ellman.

   15              Q.     Okay.    I'm going to turn to GEO Novoa

   16   00030297.       On January 30, 2018, there was a cash

   17   deposit for $500.         Do you know who that was from?

   18              A.     Yes.

   19              Q.     Who?

   20              A.     My uncle.

   21              Q.     How did he know to deposit in your

   22   account?

   23              A.     What did you say?

   24              Q.     How did he know how to deposit into your

   25   account or that you needed money?




                                      Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 50 of 134 Page ID
                                   #:2904


    1             A.     I don't understand.       Can you explain?

    2             Q.     Yes.    Why did he give you that $500?

    3             A.     Because I asked for it.

    4             Q.     How did you ask him?

    5             A.     I called him.

    6             Q.     Okay.   Did your uncle live in the United

    7   States?

    8             A.     Yes.

    9             Q.     Okay.   And then on GEO Novoa 000303031 it

   10   looks like on August 22, 2017, there's a cash deposit

   11   for $410.      Do you know who that's from?

   12             A.     Yes.

   13             Q.     Who is that from?

   14             A.     That is mine.

   15             Q.     That was yours?

   16             A.     Yes.

   17             Q.     Was that the money you had on you at the

   18   time you were brought to Adelanto?

   19             A.     Yes.

   20             Q.     Okay.   So I'm going to go back to

   21   GEO Novoa 00030279.       It looks like when you left

   22   Adelanto you had $2,401.95 in your account.          Does that

   23   sound right?

   24             A.     Yes.

   25                    MS. SCHEFFEY:     Okay.    Do you guys mind if




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 51 of 134 Page ID
                                   #:2905


    1   we take a five-minute break?            I am pretty close to

    2   done.

    3                   MR. FREE:   That's good on our end, yes.

    4                   (Recess taken, 8:23 a.m. to 8:31 a.m.)

    5                   MS. SCHEFFEY:     Back on the record.

    6             Q.    (BY MS. SCHEFFEY):         So, Abdi, in the

    7   declaration we have been discussing today in certain

    8   points it looks like -- I will point to you a specific

    9   paragraph.     At paragraph 11 it states, GEO officials

   10   routinely require detainees to clean the common spaces

   11   and showers of my housing unit for no compensation.

   12                   When you wrote that sentence were you

   13   talking about your own experience or the experience of

   14   someone else?

   15             A.    My own experience and experience of all

   16   my friends.

   17             Q.    And when you talked about the common

   18   spaces and showers, are those the showers you used?

   19             A.    Say it again.

   20             Q.    You talked about, in this, cleaning the

   21   common spaces and showers.        Would those be the showers

   22   that you would use?

   23             A.    I don't get the last word of your point.

   24   Like what did you say the shower?

   25             Q.    The showers that you cleaned, were they




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 52 of 134 Page ID
                                   #:2906


    1   the showers you used to shower?

    2             A.   Yes.

    3             Q.   And the common spaces, explain to me what

    4   you mean by common spaces.

    5             A.   Common spaces, the dorm, the tables, the

    6   windows, my room, the light, the walls.

    7             Q.   And the tables, what were those used for?

    8             A.   Tables in the dorm.         Everybody uses.

    9             Q.   What do you do at the tables?         Do you

   10   eat?   Do you play games?

   11             A.   We don't eat.      We eat in the dining room.

   12   We were playing games.      People sit at the table.

   13             Q.   Do you watch TV from the tables?

   14             A.   Sometimes.

   15             Q.   Okay.   Were the TVs typically on?

   16             A.   What did you say?

   17             Q.   Were the TVs usually turned on?

   18             A.   Sometimes.

   19             Q.   How many TVs were there in the dorm?

   20             A.   Two TVs.

   21             Q.   Were you in east or west, if you know?

   22             A.   I was east.

   23             Q.   East.

   24             A.   No, no, no.     W.       It's west, west.   Sorry.

   25             Q.   Okay.   Can you describe to me the kind of




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 53 of 134 Page ID
                                   #:2907


    1   layout, what it looked like in west?

    2             A.    I was in West 4, so there's four dorms

    3   and every two dorms they have one small yard between

    4   two dorms.     And inside the dorm there's a tables,

    5   there's two TVs, and the sleeping rooms.        It's like

    6   that.

    7             Q.    And then --

    8             A.    And then one shower.

    9             Q.    One shower for your dorm?

   10             A.    Yes.    In the dorm there's one shower, so

   11   inside the shower they have like six like places to

   12   enter, like that.

   13             Q.    Six places to enter, is that what you

   14   said?

   15             A.    Yes.    Inside the shower they have six

   16   different -- there's one big shower, so inside you

   17   have like six -- I don't know how to explain.

   18             Q.    Okay.   Maybe six different shower heads?

   19             A.    Yes.    Six heads of shower inside one big

   20   place.

   21             Q.    Okay.   And that was the area you had to

   22   clean?

   23             A.    Yes.

   24             Q.    Okay.   And was there Xbox in your dorm?

   25             A.    What did you say?




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 54 of 134 Page ID
                                   #:2908


    1              Q.   Was there an Xbox in your dorm?

    2              A.   Yes.

    3              Q.   And where was that?

    4              A.   Close to the shower in storage.

    5              Q.   When could you use the Xbox?

    6              A.   The daytime.    I never used it.    They used

    7   daytime.

    8              Q.   Okay.   So you never used the Xbox?

    9              A.   No, I never used.

   10              Q.   Would you have been sad if they took away

   11   the Xbox?

   12              A.   What did you say?

   13              Q.   Would you have been upset if the guards

   14   took away the Xbox?

   15              A.   Well, I saw them harassing the other

   16   detainees who are like me, I feel sad.        Even though I

   17   don't like the Xbox, but when I see them harassing the

   18   other detainees and they take it away and they using

   19   power and we cannot do nothing, at that time, I feel

   20   like so bad.

   21              Q.   Okay.   How often did that happen?

   22              A.   That happened when any detainee refused

   23   to clean or he said he is not ready at this time, they

   24   take away the Xbox; they turn off the TV; sometimes

   25   they all day no day room.      We have been in our rooms




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 55 of 134 Page ID
                                   #:2909


    1   and we don't get our daily needs like shampoo and

    2   toothpaste, toothbrush, lotion, all those ethics.

    3   Like any time the officer is angry the Xbox will go

    4   away.

    5              Q.   Let me make sure I understand.        If they

    6   were angry, they would come and take away everyone's

    7   toothbrush?

    8              A.   What did you say?

    9              Q.   If a guard was angry, they would go into

   10   each dorm and take away everyone's toothbrush?

   11                   MR. FREE:   Object to form.

   12                   You can answer, Abdi.

   13              A.   (BY THE WITNESS):       Yes.    Can you be like

   14   more clear?     I don't understand the question.

   15              Q.   (BY MS. SCHEFFEY):       Yes.   So if someone

   16   got in trouble for refusing to clean, is what you are

   17   saying, guards would take away their toothbrushes?

   18              A.   Like when the guards are angry and you

   19   need a toothbrush or you need anything from them, even

   20   when you want to use the toilet and you need a toilet

   21   roll, like tissue, they are not going to give you.

   22   When the officer is angry, he don't want you give you

   23   nothing.    Anything you need from them, you are not

   24   going to get that day.      Like since that officer was

   25   there and he is angry, you are not going to get




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 56 of 134 Page ID
                                   #:2910


    1   nothing until the next shift and new officer come.

    2   Even sometimes the other officer will tell the officer

    3   who is going to come, and if the officer is mad too,

    4   he will be the same, like all day you are not going to

    5   get toothbrush, toothpaste, toilet roll.        All

    6   necessary things you need that day, you are not going

    7   to get because of one officer get mad or because one

    8   detainee refused to clean or something that's very

    9   minor.

   10             Q.   So it wouldn't matter -- let me start

   11   over.

   12                  So it wasn't necessarily you who would

   13   refuse to clean, right?

   14             A.   Yes.

   15             Q.   If someone else who you had no control

   16   over refused to clean, it would be the same outcome?

   17             A.   Sometimes.

   18             Q.   Can you give me an example of the type of

   19   -- you said some of it is minor -- type of things that

   20   people would refuse to clean?

   21             A.   Sometimes an officer will tell a detainee

   22   to clean the shower or to clean the dayroom or to

   23   clean somewhere and the detainee gets angry and the

   24   detainee says, I'm not cleaning it, I'm not ready, and

   25   the officer stands up and he shouts at that guy to




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 57 of 134 Page ID
                                   #:2911


    1   clean and the guy refused and officer start turning

    2   off the TV everybody was watching.          The officer went

    3   somebody else to step up and do this guy's job.          One

    4   day I asked the officer, I said, You don't not even

    5   ask us, like you don't even talk to us nicely.          Like

    6   he is the one who refused to clean, why are you

    7   punishing all of us?      He said, Okay, you heard me when

    8   I was talking to you, why don't you step up and do?

    9   And I said, So you want me to understand like without

   10   you are telling me?     I'm not an angel; I cannot know

   11   what you say when he's talking to him and you never

   12   told me.    I told him to not be rude and to calm down

   13   and turn on the TV.     And he said, No, until you guys

   14   clean, nobody is going to watch TV.          And he stand up

   15   and he turned off everything.          And when I saw him he

   16   is using like power and like dictator and like

   17   everybody get angry and like everybody saying that we

   18   will clean, but don't use like power.          And he make us

   19   go back to our dorm, our rooms.          He talk on the radio

   20   and he put us back in our rooms.          And we were in the

   21   room like more than 20 minutes.

   22              Q.   More than 20 minutes?

   23              A.   Yes, because one person refused to clean.

   24              Q.   Okay.   And then after that were you

   25   allowed back into the room with the TVs?




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 58 of 134 Page ID
                                   #:2912


    1             A.   After that we come out and we were

    2   watching the TV, but the officer whole day he was

    3   angry, and whole day like when we need tissue or

    4   anything like necessary things, he show his face, he's

    5   angry, like you look at him he wants to like kill you,

    6   like when you look at his eyes you fear.        Like

    7   everybody don't want to mess with him.        All day he was

    8   agree and everybody was sad that day.

    9             Q.   Do you remember the name of that officer?

   10             A.   Yes.

   11             Q.   What is the name?

   12             A.   That guy's name is what you call Ramirez.

   13             Q.   Ramirez.    Okay.

   14                  Were you ever personally disciplined for

   15   anything you did?

   16             A.   I was not being in segregation, but I was

   17   punished in different ways.

   18             Q.   Can you tell me about how you were

   19   punished and what for?

   20             A.   One day officer came to my room and I was

   21   eating soup and she said, Hey, pick those tissue

   22   rolls.    And it was not close to my bed; it was very

   23   far from me and just organized in the corner close to

   24   the toilet.    And I was eating food and she said I have

   25   to pick those tissue rolls.        And she was not talking




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 59 of 134 Page ID
                                   #:2913


    1   to me nicely.     And I said, Ma'am, I am going to take

    2   it, no problem.     And she said, You have to take it

    3   now, stand up and take it now.         And then I said,

    4   Ma'am, calm down, I'm eating now, so let me finish my

    5   food and I will pick it later on.        And she shouted at

    6   me, she said, Take it now or you will go to

    7   segregation.    She threatened me like to take those

    8   things right now.     And then I said, Ma'am, take it

    9   easy.   And then she get angry and left.       She told me

   10   she is going to call the sergeant.        She talk on the

   11   radio and came back with plastic.        She throw away all

   12   my belongings.     She even throw away the clothes that

   13   GEO gave to me because GEO gave me three pants, three

   14   shirts, three T-shirts.      She throw away everything

   15   except what I was wearing.       She even throw away my

   16   blanket.    That night I sleep without blankets.       And

   17   also she throw away some of my commissary stuff.          I

   18   was angry and I don't know what to do.        I was so

   19   frustrated.    I asked, Why are you doing this, and she

   20   refused to talk to me.      And I just be patient that day

   21   and I not take it serious.       I just leave it alone and

   22   since she's a woman, I don't need to argue with her a

   23   lot.    And after two-day or like three-day then the

   24   sergeant came and same case, telling me that, Why

   25   don't you follow the officer what she told you that




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 60 of 134 Page ID
                                   #:2914


    1   day and that day.     And I said, Hey, what are you

    2   talking about I was the one who been harassed.           I'm

    3   the one who's supposed to complain, what are you

    4   talking about.     Even that woman, she even discriminate

    5   me and insulted me and I don't even answer.          I

    6   explained to the supervisor that day; I said, I don't

    7   know what you are talking about.           I am the one being

    8   discriminated.     I'm the one being who all his stuff

    9   thrown away.    I show my bed.         There was not even a

   10   blanket on it.     I show everything in there.       I show

   11   even myself.    I was wearing one trouser and one shirt

   12   and one T-shirt and one boxer.           And I didn't have

   13   anything else.     I show everything.        And he said to me

   14   Okay, okay, okay.     And first time he was -- he

   15   handcuffed me.     He tell me to against the wall, face

   16   the wall and put my hands at my back and he handcuffed

   17   me and he shouted at me and he threatened me he's

   18   going to take me to segregation.           And when I explained

   19   to him everything he don't want to listen to me.             And

   20   he's angry at me and shouting at me, insulting me,

   21   telling me that he is going put me in segregation and

   22   beat me up and do this if another time this woman

   23   complain about me.     And he left so that time.

   24                  Another time --

   25             Q.   So did you go to segregation on that




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 61 of 134 Page ID
                                   #:2915


    1   occasion?

    2             A.   No, I didn't go to segregation.

    3             Q.   When you were eating soup where were you

    4   eating soup?

    5                  MR. FREE:    I'm sorry.    He was not

    6   finished with his answer.

    7                  Abdi, did you have more to say?

    8                  THE WITNESS:     Yes, I have more to say.

    9                  MS. SCHEFFEY:     Okay.

   10             A.   (BY THE WITNESS):       So that day was one

   11   day that I get punished.      I didn't get to segregation,

   12   but it was a big punishment for me because it was a

   13   very cold night and I slept without blanket.         And two

   14   days I couldn't take shower --

   15             Q.   Abdi, did we lose you?

   16                  MR. FREE:    Abdi, I'm sorry, we lost you

   17   at two days I couldn't take a shower.          And then the

   18   call dropped, so if you can, just pick up if you can.

   19             A.   (BY THE WITNESS):       Okay.   No problem.

   20                  Two days I didn't take shower because

   21   whenever I what about to take shower I need to wear

   22   same clothes again and that was very big punishment

   23   for me and very disappointment for me.         I couldn't

   24   even sleep those nights, like very stressful.

   25                  And another time I get punished in




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 62 of 134 Page ID
                                   #:2916


    1   Adelanto, but I was not taken to segregation, but same

    2   like segregation, like solitary.       I was alone all day

    3   in one room myself alone.      It was in intake.     And

    4   intake and segregation, segregation is better because

    5   session have a bed to sleep and blanket.        In

    6   December 28th my ICE officer called me to sign

    7   deportation, 2018, December 28, 2018.        My ICE officer

    8   called me to sign deportation because my VIA case was

    9   denied.    And then it was around lunchtime.       I ate my

   10   lunch intake.     I finished with my ICE officer right

   11   way in ten-minute.     And then the GEO officer, he was

   12   taking back some other detainees to their dorm.         And I

   13   said to him, Okay, what about me?       Are you going to

   14   take me back too?     And he said, No, you have to clean

   15   hear first and then I will take you back.         And then I

   16   said, Hey, what are you talking about?

   17   (Unintelligible) condition I said.        To clean here and

   18   take me back, these are different things.         I explained

   19   for him, To take me back is your duty, your job, you

   20   are officer.    I finish my things.     I finished with my

   21   other (Unintelligible).      You're taking the other

   22   detainees, so you have to take me back.        Don't tell me

   23   to clean after you are going to take me back.         And he

   24   said -- he was angry.      And I was sitting on top of

   25   somewhere -- I don't know how to say now -- he told




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 63 of 134 Page ID
                                   #:2917


    1   me, Get your black ass down.           He insulted me.    And

    2   then when I come down and I said, Don't insult me.

    3   And he said to me, Clean it here.          If you don't clean,

    4   you are not going nowhere.       And then I said, I'm not

    5   going to clean.     And then he take all other detainees

    6   back to the dorm except me.       From lunchtime until

    7   night I was in the solitary alone in -- what do you

    8   call it -- intake.     And in intake it was very cold and

    9   I didn't have a blanket; I didn't have a jacket.             And

   10   the conditions, the weather was very cold.           I was so

   11   frustrated.    I don't know what to do.         I tried to

   12   knock the window.     I talked to the other officers, I

   13   said, Hey, why don't you take me back?          Why are you

   14   making me alone?     And I tell him that this guy,

   15   because I'm black, he don't want to take me back

   16   because he told me, Get your black ass down.             And I

   17   remember that all day and I was very headache, I had

   18   headache.    And I said, Because I am black, that's why

   19   you don't want to take me back.           And that was the

   20   reason he don't want to take me back, I knew.             And I

   21   said, You take everybody else except me.           Why?    And he

   22   said he is not going to take me back because I refused

   23   to clean.    And then I said if, So if I refused to

   24   clean, you don't need to punish me.           This punishment

   25   is torturing me, it's torture.           Then he said, You are




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 64 of 134 Page ID
                                   #:2918


    1   going nowhere and he was angry.          And I tried to talk

    2   to the other officers and the other officers, they

    3   talked to me like mocking at me like saying, Hey, why

    4   did you do yourself like this, why don't you just

    5   clean.    And every officer come and talk to me same

    6   way; every officer come and talk to me same way.            Even

    7   other detainees who come after and they finish their

    8   thing, again they were taking back.          Another officer,

    9   he was trying to take me back.          This officer come and

   10   he said, No, no, no, don't take this guy, except those

   11   others.    And all day I was there, all day very cold.

   12   I couldn't sleep.     Standing up until like all my legs

   13   were like swollen, all my face like change, I was

   14   lying in hell and I don't know what to do.          And then I

   15   was very angry.     I start knocking the window, nobody

   16   talking to me, everybody laughing at me.          And I saw a

   17   phone inside intake and I tried to call my lawyer or

   18   anybody else that can answer.          When I tried to make

   19   call, the intake telephone doesn't work.          It just says

   20   press nine to report V-I-E-A -- I'm not exactly sure.

   21   It was saying something like that.          I didn't know what

   22   does that mean.     But at that moment what I was

   23   (Unintelligible) was reporting something.          And my

   24   point was to report something.          And then I just dial

   25   nine because -- not by mistake.          I dial nine because I




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 65 of 134 Page ID
                                   #:2919


    1   want to report something.      I was punished,

    2   discriminated; I was tortured in there all day; the

    3   officer is rude to me illegally and nobody knows; and

    4   I want to report something.       And then when I dial nine

    5   it says to me, Record your voice, and I record my

    6   voice.    And then in 10 minutes or 20 minutes the

    7   supervisor called me and then he told me, What

    8   happened you?     Why did you dial nine?     Did they rape

    9   you?    Like by saying like mocking at me, like

   10   disrespecting way.     And I said, Nobody raped me.       He

   11   said, Do you sexually get assault?        And then I said,

   12   No.    And he said, Did you physically get assault?        And

   13   then I said no.     And he started to giving me small

   14   paper that explains about sexual assault and all those

   15   things.    And then he said -- and then I said, They

   16   don't sexually assault me.       I tried to explain what

   17   happened to me.     I said, This officer, this guy

   18   discriminate me; he insulted me; he punished me; all

   19   day I was in there; he didn't like this because I

   20   reviewed to clean.     And then he don't want to listen

   21   to me.    He look at me and said to me, Those things you

   22   want to say, you will say in grievance; you don't tell

   23   me.    He said, What I want is you dial nine and if you

   24   dial it -- so he said to me, When you dial nine it

   25   means that they rape you, so if they don't rape you,




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 66 of 134 Page ID
                                   #:2920


    1   you have to sign this paper saying that I dialed nine

    2   by mistake; I was not sexually been assaulted; I'm

    3   okay, say like this.      And I said, I don't dial by

    4   mistake.    I said to him, I dial it because I needed to

    5   dial because I need to report something, but not

    6   sexual assault, but torture and punishment and the

    7   officer using power that I don't know who give that

    8   power to punished me all day.          So that's why tell

    9   this.    And then he coerced me, like shouting at me,

   10   and said, Hey, you don't get sexual assault, you have

   11   to sign this paper, otherwise you will be in trouble

   12   because you are not sexually been assaulted and

   13   (Unintelligible) is when you sexually been assaulted,

   14   so you have to say all these things.          And then I said,

   15   I cannot dial nine by mistake.          I say, I dial nine

   16   because of this and this.      And he don't want to listen

   17   to me.    Then he forced me, You have to do it.       And

   18   then I did it because I fear him because he can beat

   19   me because the officer punished me like that.         So I

   20   think supervisor come buy and can punish me more than

   21   that.    So I accept everything he was saying and I

   22   signed everything he was saying and also that time I

   23   was get punished.

   24              Q.   Okay.   So can I go back to your first

   25   story about the officer.      Were you in your bunk when




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 67 of 134 Page ID
                                   #:2921


    1   you were eating those noodles?

    2             A.   I was sitting on the table inside my

    3   room.

    4             Q.   In your room.     Okay.

    5             A.   Yes.    I was sitting -- there's a table

    6   and -- what do you call it -- chair.        So I was sitting

    7   on the chair and my food was on top of the table.

    8             Q.   And the tissue she asked to you pick up

    9   were where?

   10             A.   Next to the toilet.

   11             Q.   Next to the toilet.       Is the toilet near

   12   your bunk or your bed?

   13             A.   No.    It's very far.     My room is very big,

   14   was eight persons room and I was a one low, 2011 low.

   15   And the toilet is close to 2014 low.        It's very far

   16   from me and tissue was in a little corner, and it was

   17   organized too.     And I was eating food, so it's not

   18   right when you are eating food to take the tissue

   19   because it's not clean time.

   20             Q.   But was the tissue in the room with your

   21   sleeping bunk?

   22             A.   What did you say?

   23             Q.   Was the tissue in the room where your

   24   bunk was, where your bed was?

   25             A.   Not my bed.    It was next to the toilet.




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 68 of 134 Page ID
                                   #:2922


    1             Q.   And is the toilet in a different room

    2   than your bed?

    3             A.   The toilet is same room, but the toilet

    4   is very far from my bed.

    5             Q.   Okay.   But in the same room?

    6             A.   Yes, same room, but the room is very big

    7   it's not like the other room four people.         Eight

    8   people room.

    9             Q.   And the toilet is not in the common area;

   10   is that correct?

   11             A.   What's did you say?

   12             Q.   The toilet is not out in the common area

   13   with the TVs; is that correct?

   14             A.   No.   Toilet is in the room.

   15             Q.   Okay.   And then the time that you said

   16   you were put in intake, were you working on the

   17   voluntary work program that day?

   18             A.   That day I come to intake just to sign my

   19   deportation, to meet with my ICE officer.

   20             Q.   So it was the ICE officer you were with?

   21             A.   What did you say?

   22             Q.   You were with the ICE officer in the

   23   intake?

   24             A.   I meet with him and I finished with him

   25   and the ICE officer left and I supposed to come back




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 69 of 134 Page ID
                                   #:2923


    1   to my dorm.

    2             Q.   Okay.

    3             A.   But GEO officer refused to take me back.

    4   He punished me because I refused to clean.

    5             Q.   And why didn't you write about this in

    6   your declaration?

    7                  MR. FREE:    Object to form.

    8             A.   (BY THE WITNESS):       Yes.   I tell my

    9   lawyer.    I explained for him.

   10             Q.   (BY MS. SCHEFFEY):       Okay.   So were you

   11   ever placed in solitary confinement other than what

   12   you just described of the intake situation?

   13             A.   No, only that day.       And it was more

   14   difficult than segregation, because I asked the people

   15   who been in segregation how segregation look like.

   16             Q.   When you called the phone that you

   17   described you made a phone call and you were told to

   18   file a grievance.      When was your understanding of what

   19   that officer meant?

   20             A.   What did you say?

   21             Q.   When the officer told to you file a

   22   grievance when you were on the phone, did you file a

   23   grievance?

   24             A.   When he was telling me to file a

   25   grievance I was not on the phone.        I was with the




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 70 of 134 Page ID
                                   #:2924


    1   supervisor's office.

    2             Q.   Okay.   And did you file a grievance?

    3             A.   No.

    4             Q.   Why not?

    5             A.   Because I was punished by the GEO officer

    6   and the supervisor (Unintelligible) was angry with me,

    7   he don't want to help me, and because of my

    8   understanding, even the grievance (Unintelligible) the

    9   GEO officer.    So I don't consider grievance would help

   10   because I know what was happening in front of my eyes

   11   because I was eyewitness in there what was happening.

   12   I was a living witness.      I was living in there and I

   13   know the situation in Adelanto.        And because GEO

   14   officers punish the people who write grievance, I fear

   15   for my life in there because I didn't know that how

   16   long I am going to live in there.       So that's why I

   17   didn't have the confidence to do all those things.

   18             Q.   Okay.   Thank you.

   19                  I am going hand the court reporter the

   20   detainee file and we are going to mark it as 63.

   21                  (Deposition Exhibit 63 was marked.)

   22                  THE WITNESS:     Can I have a five-minute

   23   break?

   24                  MS. SCHEFFEY:     Of course.

   25                  (Recess taken, 9:59 a.m. to 9:06 a.m.)




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 71 of 134 Page ID
                                   #:2925


    1              Q.   (BY MS. SCHEFFEY):         Okay.   Right as we

    2   were going off the record, I had handed the court

    3   reporter the detainee file and we marked it as

    4   Exhibit 63.     I am now going to go to page GEO Novoa

    5   00030190.

    6              A.   Okay.

    7              Q.   Abdi, do you remember using kite forms to

    8   request clothing while in Adelanto?

    9              A.   Yes.    I remember using the kite form for

   10   clothing, but they don't give us all the time what we

   11   request.

   12              Q.   Okay.   I'm looking at a kite that asks

   13   for two T-shirts small size, and one boxer M.            Thank

   14   you.   And at the bottom it says, Approved.           There's a

   15   box and there's a line near it and it says, One boxer

   16   and one T-shirt.

   17                   Do you remember a time when you received

   18   a boxer and a T-shirt from a guard or from --

   19              A.   Yes.    Yes.     Many times.

   20              Q.   Many times?

   21              A.   Yes, but not all the time I needed.

   22   Example, like when I request ten times, maybe I get

   23   three time or four time.

   24              Q.   Okay.   But you were able to get clothing

   25   through kite forms?




                                       Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 72 of 134 Page ID
                                   #:2926


    1             A.    No, not every time.    And let me explain

    2   this.   To get -- when you write a kite, only when you

    3   have -- example, if I have my T-shirt and my T-shirt

    4   is like old, they will take it from me.        But if I lose

    5   my T-shirt -- like GEO officer sometimes come and

    6   throw away all your things.       Like the day that GEO

    7   officer throw all my clothes, I couldn't get any

    8   clothes with kite because they needed the old clothes

    9   to give you the other one, new one.        And even

   10   sometimes when you write a kite and put in the

   11   request, sometimes they don't even give you they just

   12   throw away the kite.      Sometimes sergeants will tell

   13   you, I didn't see, I haven't seen.        Sometimes you get,

   14   but not all the time.

   15             Q.    Okay.

   16             A.    It's very difficult.

   17             Q.    Was there another way to get clean

   18   laundry, like a laundry list or some other way?

   19             A.    Yes, there's other way.     The easiest way

   20   was you have to follow the officer.        He will tell you,

   21   Go with me.    And you clean the hallways; you clean the

   22   dining rooms; you clean the medical; you clean the

   23   station area.     When you work get tired, like you work

   24   three hours, four hours, then he give you some new

   25   clothes like pants or shirt or T-shirt or boxer.




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 73 of 134 Page ID
                                   #:2927


    1   Otherwise when I write a kite and they approved for

    2   two T-shirts, sometimes they give me the very old like

    3   the one I had before, like old boxer.         Even some

    4   boxers have some yellow stain on it that they are

    5   giving me and then I couldn't use it and I need to

    6   write another kite.        And when I write another kite, he

    7   brought back same boxer that I wanted him to change

    8   for me.    So that's what was happening there.

    9             Q.     Okay.   Was there a laundry list?

   10             A.     What do you mean?

   11             Q.     Is there a laundry list where you can

   12   request laundry?

   13             A.     I just write a kite.     I don't know what

   14   else they have there.       I don't remember.

   15             Q.     Okay.   I'm going to turn to GEO Novoa

   16   00030210.      This is a kite.     At the top it says,

   17   Attention laundry.       And on it it says, My clothes were

   18   lost slash stolen.       I was left with these items which

   19   are not mine, two small white T shirts, two pairs of

   20   socks, one small boxer, and one towel.        Thank you.

   21             A.     Uh-huh.

   22             Q.     So on here it says you need a signature

   23   required for reissuing clothing.         Is that your

   24   recollection?

   25             A.     What do you mean?




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 74 of 134 Page ID
                                   #:2928


    1              Q.   The response is that you need a signature

    2   for reissuing clothing when yours was stolen.           Is that

    3   what you were talking about?

    4              A.   I don't get you.         Like what I need

    5   signature like how?       I don't understand what that

    6   entails.

    7              Q.   So GEO informed you that you needed a

    8   signature to reissue the clothing?

    9              A.   Uh-huh.

   10              Q.   Is that --

   11              A.   Not only that one.         Many times that I

   12   wrote a kite asking for clothes to get new clothes.

   13   Sometimes when I send my clothes to laundry for

   14   cleaning I don't get it back.            They put it by mistake

   15   in other dorm and I don't get my clothes back.

   16   Sometimes my clothes, officer throw away.            Sometimes

   17   my clothes where stolen.        When I write a kite I don't

   18   used to get it back, my clothes.            I remember I wrote

   19   almost five, six kites and I didn't have clothes.              I

   20   was wearing like one pair that I was wearing and I was

   21   not -- I didn't get nothing until other detainee who

   22   was leaving, who was going outside, give me some of

   23   his clothes and I put it in a kite saying, Change it

   24   for me.    When I say, Change it for me, they will

   25   change.    But when I say -- like when they throw my




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 75 of 134 Page ID
                                   #:2929


    1   clothes or all those things they never used to give

    2   me.   Even the exchanging, they don't give you even

    3   sometimes.     And even when they give it to you

    4   sometimes they give you exchange, but old clothes,

    5   very old clothes, like more than like the one you were

    6   changing.

    7             Q.    And why is that not in your declaration?

    8             A.    What did you say.

    9                   MR. FREE:   I am going to object to the

   10   form.

   11                   But you can answer.      Okay, Abdi?

   12                   THE WITNESS:     Okay.

   13             Q.    (BY MS. SCHEFFEY):       Why are these

   14   comments you are making about the laundry not in your

   15   declaration?

   16             A.    Because I tell my lawyer all those

   17   things.    And when I was in Adelanto I was not mentally

   18   okay because you guys punished me.         Like I was

   19   frustrated and I need to remember a lot of things.

   20   And what was happening in Adelanto was not something

   21   that like what's going to happen here in Somalia.

   22   Here in Somalia something can happen to me today and

   23   after a month something can happen to me, but that was

   24   living day.     Like food, you eat three times a day,

   25   like tomorrow you eat, like tomorrow you eat.            You




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 76 of 134 Page ID
                                   #:2930


    1   cannot talk about all what you eat this year, but if

    2   you go back to all this year, you will remember every

    3   day new things, every day.       Even every day when I

    4   sleep nighttime sometimes I have like nightmare what

    5   was happening in GEO that even I can't even tell you

    6   now.   There's a million things.       Like this will be in

    7   my mind like even until -- today I'm 25 years old.

    8   Until like 75 years, until I die, this is not going to

    9   finish, the punishment I receive in Adelanto.         So

   10   that's not something that I can tell everything with

   11   my lawyer, but I try my best and I tell everything

   12   that day when I meet with my lawyer because my lawyer

   13   was just with me a few hours and I couldn't say

   14   everything and it was so difficult.        Like even when I

   15   was talking, I couldn't talk even like.

   16             Q.   I understand.     Did you have family in

   17   Adelanto with you?

   18             A.

   19

   20

   21

   22

   23

   24

   25




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 77 of 134 Page ID
                                   #:2931


    1             Q.

    2

    3             A.

    4             Q.

    5

    6             A.

    7                  MR. FREE:

    8

    9

   10                  THE WITNESS:

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25             Q.   (BY MS. SCHEFFEY):




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 78 of 134 Page ID
                                   #:2932


    1

    2             A.

    3             Q.

    4

    5             A.

    6

    7

    8

    9

   10

   11

   12

   13             Q.   Did you get to work with those people?

   14             A.   Like cleaning?

   15             Q.   Yes.

   16             A.   Yes, yes, because they were working.

   17   They were like me and they needed the money and so

   18   that's why they worked.

   19             Q.   So if you didn't work, would you have

   20   been able to see those people?

   21             A.   Like what do you mean?

   22             Q.   Would you have been able to spend time

   23   with your cousins if you didn't do your voluntary work

   24   job?

   25             A.   No.    That has nothing to do with working




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 79 of 134 Page ID
                                   #:2933


    1   or to meet cousins.     Cousins, we meet in -- what do

    2   you call -- in the church or in somewhere like that or

    3   some of them move to my dorm.           They have nothing to do

    4   with meeting with my cousin, working.

    5              Q.   Okay.   Did you ever move dorms while at

    6   Adelanto?

    7              A.   Yes, many times.

    8              Q.   Many times?

    9              A.   Yes.

   10              Q.   Did you ever request to move dorms?

   11              A.   Yes.

   12              Q.   And was that request granted or approved?

   13              A.   Like 90 percent my request was rejected.

   14   One time my request was accepted.

   15              Q.   One time?

   16              A.   But once I was in five side.         They moved

   17   me to four side; they accepted me.            But they moved me

   18   more than four times by different reason like changing

   19   the dorms or something like that or officer was angry

   20   with me, so he wants to move me to another dorm.           They

   21   only move me when they need.            When I need, they don't

   22   move me.    And they don't move me the way I like or I

   23   have cousin or friend in there.            They moved me one

   24   time and I thanks for them that time because I was so

   25   stressed and frustrated.       I was in Five Charlie and




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 80 of 134 Page ID
                                   #:2934


    1   all the Somalis were moved to four side because they

    2   were Muslim, so they moved all Muslims together.          And

    3   when they moved everybody, all the Somalis, and even

    4   the Africans, and even people who speak Arabic -- me,

    5   I speak Arabic and I speak Somalia and I speak -- the

    6   other African people, we are same culture, we

    7   understanding each other.       So when they move all those

    8   people four side I was so stressed and I was so

    9   depressed, like I don't know what to do, so sad.          And

   10   I wrote a kite, again, and again, and again and they

   11   moved me.      I asked them to let me move with those

   12   people because I want to talk to them; I want to be

   13   less stress; I want to socialize.        And it was

   14   dangerous sometimes to live with people that who don't

   15   understand you, different culture, different

   16   community.      So it was very danger.    And I requested to

   17   move with my Somali brothers and they accepted one

   18   time and I was so grateful for that.        And that's one

   19   of the good things they do.

   20             Q.     Good.   So you did eventually get to move

   21   and live with your cousins, friends, other

   22   East Africans?

   23             A.     Yes.

   24             Q.     Okay.

   25             A.     Once.




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 81 of 134 Page ID
                                   #:2935


    1             Q.    Would you say you used kites frequently?

    2             A.    What do you mean?

    3             Q.    Would you say you felt free to submit a

    4   kite whenever you needed something?

    5             A.    Most of the time.

    6             Q.    All right.     So we discussed that you were

    7   a cleaner.     I think it's been described in your

    8   declaration as being a porter.           How many people did

    9   you work with in that position?

   10             A.    Like sometimes seven, sometimes six,

   11   sometimes five.     But there's no like limit and there's

   12   no exact number that I can tell you.          But like if I

   13   guess, like those numbers.

   14             Q.    Okay.   And you previously said that you

   15   worked with some of your friends doing that, right?

   16             A.    What did you say?

   17             Q.    You previously said some of your friends

   18   worked with you as cleaners?

   19             A.    Not like everybody is my friend.

   20   Everybody who is in there, we are friends because the

   21   situation make us friends, not like the really friends

   22   of outside, but many people working.          And normally

   23   everybody was in Adelanto like me and I was very

   24   friendly with them, so everybody was my friend.

   25   Everybody was working, like everybody who was in the




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 82 of 134 Page ID
                                   #:2936


    1   rooms, everybody who was -- everybody was my friend.

    2   So many friends of mine we are working in the

    3   cleaning.

    4             Q.   Do you remember any of the names of the

    5   people you worked with who were your friends?

    6             A.   There's too many.       Like I can't remember

    7   some of them because at that time I was so -- my mind

    8   was not okay, so I can't remember all those names.

    9             Q.   Can you remember any names?

   10             A.   Like Sim, my friend from Cambodia, he

   11   used to clean also when I cleaned.        And he was so sad

   12   and he used to cry and we used to talk to each other.

   13   He was cleaning and, me, I was cleaning.        And my other

   14   friends, Shakur (Phonetic), we were roommates, we used

   15   to clean together.     And my other friend Khan, he was

   16   also cleaning and I was cleaning.        And also Khan was

   17   same room with me.     And my other Egyptian friend,

   18   Solomon Mina (Phonetic), he was my roommate.         And I

   19   also used to help him sometimes writing something.           He

   20   used to clean.     Many friends would clean, but he was

   21   not cleaning at same place.       Somebody clean this side

   22   and the other one clean the other side.

   23             Q.   Can you spell the names of your friends

   24   you just mentioned for the court reporter?

   25             A.   I don't know how to spell those names




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 83 of 134 Page ID
                                   #:2937


    1   because they are foreign names.         But I can call them

    2   the way they were calling themselves and the way the

    3   officer was calling them because I don't know those

    4   languages.

    5             Q.   That's fine.      You can just do a guess of

    6   how you would write those names so she can write them

    7   down.

    8             A.   Okay.   Like Sim.

    9             Q.   Would that be S-i-m?        Would that be fair?

   10             A.   I'm not sure.      Maybe.   And then the next

   11   name Khan, like I think K-h-a-n, something like that.

   12             Q.   Okay.   And then the next one?

   13             A.   Shakur.

   14             Q.   And then the last one?

   15             A.   It's like, what do you call, Mina.

   16             Q.   Mina?

   17             A.   Yes, Mina.     M-i-n-a, I think.

   18             Q.   Thank you.

   19             A.   And many more, not only those three or

   20   four.   Like many more my friends and everybody was

   21   working because he the money and he don't have any

   22   choice to do any other job because they don't allow us

   23   to work another job like outside, so that's only thing

   24   we get.    So everybody in there, he was doing that job

   25   because that's only opportunity we could get.




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 84 of 134 Page ID
                                   #:2938


    1             Q.    Did you ever ask to have a job outside of

    2   Adelanto?

    3             A.    I never asked because I know they will

    4   not going to give me.

    5             Q.    Why not?

    6             A.    Because I never saw.       I know what was

    7   happening in there.

    8             Q.    Okay.   And then in the kitchen, how many

    9   people did you work with?

   10             A.    Kitchen too, many people, like ten,

   11   sometimes eight, sometimes six.          I cannot tell you one

   12   number.    I don't know.    Too many people.      Sometimes

   13   more, sometimes like that.

   14             Q.    So the people you worked with were not

   15   working every day?

   16             A.    Most of the time they work, like some

   17   people it's different people.          I don't know them like

   18   those people because they come from other dorms some

   19   of them come from same dorm but I don't know like all

   20   those people.

   21             Q.    Was it the same people every day?

   22             A.    Same people every day sometimes one time

   23   when I was new.

   24             Q.    But usually was it the same people every

   25   day?




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 85 of 134 Page ID
                                   #:2939


    1              A.   Yes.

    2              Q.   Okay.   The same eight or ten people?

    3              A.   Not like I cannot give you a number.

    4              Q.   And what about the cleaning, was it the

    5   same people every day?

    6              A.   Those who cleaned the dishes, I remember

    7   same people sometimes.

    8              Q.   Okay.

    9              A.   Because I was always near the dishes.

   10              Q.   Okay.   So there were not -- were there

   11   100 people working in the kitchen?

   12              A.   Like hundred people working in the

   13   kitchen?

   14              Q.   Yes.    Were there?

   15              A.   Not 100 people working in the kitchen,

   16   but people who's on the list so many like most of the

   17   dorms work in the kitchen and there were not 100

   18   people working in the kitchen, but there were 100

   19   people working in the cleaning areas.

   20              Q.   Okay.   Did you ever work in the library?

   21              A.   Library, no.

   22              Q.   Did you ever work as a barber?

   23              A.   Barber, like hair?

   24              Q.   Hair barber.

   25              A.   I cleaned the thing that they used to




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 86 of 134 Page ID
                                   #:2940


    1   barber, but I never cut the hair.

    2             Q.   So you never cut hair?

    3             A.   Yeah, but I clean stuff, the machine they

    4   used to cutting the hair.

    5             Q.   Okay.    Did you ever work in laundry?

    6             A.   No.

    7             Q.   Did you ever go to the laundry room?

    8             A.   No.

    9             Q.   Do you know any detainees at other GEO

   10   facilities?

   11             A.   What did you say?

   12             Q.   Do you know other detainees at other GEO

   13   facilities?

   14             A.   Other GEO facilities, not Adelanto?

   15             Q.   Right.

   16             A.   I don't know.     One detainee told me he

   17   was in another GEO facility, but I don't know where he

   18   is at.

   19             Q.   Okay.    I am now looking at the Detainee

   20   Handbook GEO Novoa 00030228.           This document says it's

   21   a handbook and video verification.           The document, Says

   22   by signing below I verify I have received the GEO and

   23   the ICE handbooks and have been shown the intake

   24   orientation videos.     Were you given a GEO and ICE

   25   handbook?




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 87 of 134 Page ID
                                   #:2941


    1                    MR. FREE:   Objection.

    2                    Abdi, you can answer if you understand.

    3             A.     BY THE WITNESS:         Can you repeat for me

    4   that question?

    5             Q.     (BY MS. SCHEFFEY):         Well, the sentence it

    6   has a signature at the bottom and your A number.              It

    7   says, I verify I've received the GEO and the ICE

    8   handbook and have been shown the intake orientation

    9   video.

   10                    Did you receive a handbook when you

   11   entered Adelanto?

   12             A.     I received the handbook when I enter ed

   13   Adelanto, but I didn't get video orientation.

   14             Q.     You were not shown a video?

   15             A.     No, I was not shown a video.         There was a

   16   TV there.      They were showing me something, but they

   17   didn't show me, myself, anything like showing the

   18   orientation, no.

   19             Q.     Did you read the handbook?

   20             A.     I read it and at that time I was like new

   21   and I didn't know English very well.            So I didn't

   22   understand very well when I read it first time, but I

   23   tried to read and understand some.

   24             Q.     Did you keep a copy of the handbook?

   25             A.     What do you mean?




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 88 of 134 Page ID
                                   #:2942


    1             Q.     Did you have it while you were in

    2   Adelanto?      Did you have a copy?

    3             A.     I had the handbook itself and then when I

    4   left there I gave it back.

    5             Q.     Did you try to read anything about the

    6   voluntary work program?

    7             A.     I saw some one time a little bit.

    8             Q.     So if you couldn't read the handbook, how

    9   did you learn about the voluntary work program?

   10             A.     I read some, not everything.

   11             Q.     So you read it about it?

   12             A.     Yes, some.

   13             Q.     Were you able to read how much the

   14   voluntary work program would pay?

   15             A.     Yes.   I saw that one, one dollar.

   16             Q.     Were you able to read that the program

   17   was voluntary?

   18             A.     Like what do you mean?

   19             Q.     That you didn't have to work if you

   20   didn't want to?

   21             A.     I read that.

   22             Q.     You read that, okay.

   23             A.     Yes.

   24                    MS. SCHEFFEY:      I don't think I have any

   25   more questions.




                                      Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 89 of 134 Page ID
                                   #:2943


    1             A.   (BY THE WITNESS):       I read that, but they

    2   didn't show --

    3                  THE COURT REPORTER:       I didn't understand

    4   that.

    5             Q.   (BY MS. SCHEFFEY):       Can you repeat that

    6   for the court reporter?

    7                  MR. FREE:    Can you say the last words

    8   that you just said so that the court reporter can

    9   write it down, please.

   10             A.   (BY THE WITNESS):       I said I read the

   11   book, the volunteer, that they can't force you to

   12   work, but they are not throwing following that

   13   sentence.

   14                  MS. SCHEFFEY:     I don't think I have any

   15   other questions.

   16                  Andrew, do you have any questions?

   17                  MR. FREE:    We will do some quick

   18   redirect.

   19                          EXAMINATION

   20   BY MR. FREE:

   21             Q.   So, Abdi, I'm going to ask you some

   22   questions now.     Okay?

   23             A.   Okay.

   24             Q.   And you just listen to me just like you

   25   were listening to Adrienne and you will response and




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 90 of 134 Page ID
                                   #:2944


    1   the court reporter will write your answers down.

    2             A.   Okay.

    3             Q.   Approximately how long were you detained

    4   at Adelanto?

    5             A.   Almost two years and few days.

    6             Q.   What is your first language?

    7             A.   Somalia.

    8             Q.   When you were working as a porter did you

    9   ever clean areas that only the GEO guards were allowed

   10   in?

   11             A.   Yes.

   12             Q.   Where did you clean?

   13             A.   Like the cafeteria, like the room that

   14   GEO officers ate at break time.

   15             Q.   Okay.   Give me one second.     I'm just

   16   going over my notes.

   17                  Do you remember what color the handbook

   18   was that you received when you got that Adelanto?

   19             A.   Yes.

   20             Q.   What color was it?

   21             A.   It was blue.     And the other one was

   22   white.

   23             Q.   Okay.   How were you able to make phone

   24   calls while you were at Adelanto?

   25             A.   I was making phone calls with the money




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 91 of 134 Page ID
                                   #:2945


    1   that my family gave to me and my friends and            the

    2   money that I came in Adelanto.          And I was working

    3   because I needed the money to make phone calls too.

    4              Q.   Do you have any idea how much a phone

    5   call costs?

    6              A.   It's very expensive.          Like I 'm not

    7   exactly sure.     But when I talked to somebody like few

    8   minutes, it costs a lot of money.

    9              Q.   Just one second.        Okay?

   10              A.   Okay.

   11              Q.   While you were at Adelanto did anyone

   12   from GEO ever tell you that your participation in a

   13   work program or your cleaning up at the direction of

   14   GEO could affect your immigration case?

   15              A.   Yes, of course.        Yes.   You want me to

   16   explain?

   17              Q.   Yes, please.

   18              A.   When I was new to Adelanto an officer

   19   told me if I participate in a work program, it would

   20   be good for my case.      It would be good for my -- what

   21   do you call -- bond hearing, like to get released from

   22   Adelanto, he said it would help me because he said

   23   they consider where I was living in Adelanto if I was

   24   participating in the work program, like all those

   25   things will help me to get bond.          So that was one of




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 92 of 134 Page ID
                                   #:2946


    1   the reasons I was working.       And once GEO officer told

    2   me to clean -- it was early in the morning -- when I

    3   moved from five side to four side, I was new to the

    4   room and then the light there was a lot of toothpaste

    5   on the light.     And the wall, there was something

    6   written on the wall and the GEO officer told me to

    7   clean early -- in the morning he woke me up.         I was

    8   sleeping, like I was so sleepy.        And he woke me up and

    9   said, Clean the light and clean the wall.         And I said,

   10   Hey, I cannot do this time; it's early in the morning;

   11   I will do it later on.      He said, You have to do it

   12   now.   And then I was trying to refuse.       I said, I'm

   13   not going to do now.      And then he shout at me and he

   14   forced me and I said no.      And then he said to me he

   15   would write me up or I'm going to go to segregation or

   16   if I don't clean this, like it will affect my case,

   17   like he said to me it will be bad for.        That was very

   18   dangerous to me, like when somebody tell me it will

   19   affect your case, that was like very like big thing to

   20   me, like when somebody talk about my case and then --

   21   because very dangerous when somebody talk about my

   22   asylum case.    And then I stand up and clean the light

   23   and I clean the wall because I realize that if I don't

   24   do those things, it will affect my case; I was not

   25   going to get bond; I was not going to get released.




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 93 of 134 Page ID
                                   #:2947


    1   So that's why I clean the wall and I clean the light.

    2   And that officer threatened me that if I don't do it,

    3   it will affect my case.

    4             Q.     Did you ever have a bond hearing while

    5   you were at Adelanto?

    6             A.     Yes.

    7             Q.     Did anyone at GEO ever show up to your

    8   bond hearing and tell the Court that you had worked in

    9   the work program?

   10             A.     No.    Nobody show up and tell those

   11   things.    Nobody came there.       I don't know if they tell

   12   anything.      I don't know.    I'm not sure.

   13             Q.     Okay.   You testified that you worked for

   14   free for a long time until you could get your name on

   15   the list.      What does it mean to get your name on the

   16   list?

   17             A.     To get your name on the list is when they

   18   approve you as a worker and at that time they will pay

   19   you one dollar a day.       Otherwise you will work and you

   20   will not going to get nothing.

   21             Q.     Was there any way as far as you knew a

   22   while you were at Adelanto for over two years to get

   23   paid a dollar a day without first working for free?

   24             A.     I never saw it.         Whenever I went to work

   25   to get my name on the list to get the one dollar, I




                                     Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 94 of 134 Page ID
                                   #:2948


    1   used work, work, work for free, and then after working

    2   a long time I used to get my name on the list.

    3             Q.     Turning now to your work in the kitchen.

    4   I believe you testified earlier that you washed dishes

    5   and helped chop onions; is that correct?

    6             A.     Yes.

    7             Q.     Did you ever actually physically help in

    8   the service of the food, in other words putting food

    9   on trays that would go out and be eaten?

   10             A.     The trays that the detainees eat?      You

   11   mean that?

   12             Q.     Yes.

   13             A.     Sometimes, yes.

   14             Q.     Okay.   Who was responsible in the kitchen

   15   for determining how much food got onto a plate?

   16             A.     The officer's name, I don't know who rely

   17   they are.      I don't know if they are GEO; I don't know

   18   if they work for another company.       I'm not sure.     They

   19   wear blue -- not, blue, sorry, green T-shirts like

   20   Keef something like that.

   21             Q.     Is it K-e-e-f-e?

   22             A.     No, no.   K-e-e-f, something like that.

   23             Q.     Okay.

   24             A.     I'm not sure.    So those guys are in

   25   charge of the kitchen and also the officers sometimes.




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 95 of 134 Page ID
                                   #:2949


    1             Q.    Which officers?         Who do they work for?

    2             A.    The GEO officers.

    3             Q.    Okay.    Did you ever witness anyone who

    4   was not a detainee in the kitchen telling the workers

    5   to put less food onto the trays?

    6             A.    The officers sometimes tell you to put

    7   less food and they watch you.           When you see you

    8   putting a lot of food, they think your friend in the

    9   dining room, you want to help, like that.           So they

   10   limit food like that.      They have rules.       They put only

   11   the limit and no other detainee can put more than

   12   that.

   13             Q.    Okay.    And were you ever aware of a time

   14   where the limit of food that the people who worked

   15   there many the kitchen were provided?           In other words

   16   the amount food that you were supposed to provide was

   17   actually reduced?       So in other words, the officers

   18   working in the kitchen told the detained workers to

   19   provide less than what was supposed to be provided to

   20   your understanding?      Were you ever there witnessing

   21   that?

   22             A.    Yes.    Once I saw the detainee, he was

   23   putting the food and the officer come and get angry

   24   and he take all the food and he put small, small

   25   things I saw.     But not myself, like other people I




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 96 of 134 Page ID
                                   #:2950


    1   saw.

    2                   MR. FREE:   Okay.        Those are all the

    3   questions that I have, Abdi.            Adrienne might have some

    4   more for you or not.

    5                   MS. SCHEFFEY:     I just have two quick

    6   follow-up questions.

    7                    THE WITNESS:     And I need to say one

    8   thing before you ask me questions because I don't want

    9   to forget.

   10                   MS. SCHEFFEY:     Okay.

   11                   THE WITNESS:     Just before I left

   12   Adelanto, like just two days before I left Adelanto, I

   13   left Sunday Adelanto, so this was a Friday night.            The

   14   officer, GEO officer, came and I was standing in the

   15   dayroom with my friend, my Turkish friend.           We were

   16   standing there and we were talking.            It was nighttime,

   17   like around 12:00.     So we were standing there and

   18   there was some newspaper on the ground, so the officer

   19   came and he said, Clean it up or I will clean your

   20   fit.   The officer told me that.          And then I said

   21   looked at him and said, What do you mean you will

   22   clean my fit?     And then he said, You don't know what

   23   does that mean?     I don't know what does that mean.

   24   Explain for me.     And he said he will clean my all

   25   stuff, like he will throw away all my belongings.            I




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 97 of 134 Page ID
                                   #:2951


    1   said, What do you mean?      How can you throw away all my

    2   belongings?    And he said he will, because if you don't

    3   clean, he will clean my fit.           I said, You can't throw

    4   away all my belongings because I have to receipt,

    5   slip.   Like everything I buy I have slip.          And I said,

    6   I will write grievance; I will report you.           And then

    7   he said, Even if you have a receipt -- no, he told me,

    8   Do you have a receipt for everything?           And I said I

    9   have receipt for everything.           And he said, Even if you

   10   have receipt, I will tell that you eat your food.            How

   11   they know that you eat your soup?          He said, Even if

   12   you have a receipt and you have like ten soups on your

   13   receipt, I will say that you eating your things and I

   14   will throw way.     So nobody can tell me like anything;

   15   I can throw away your things, so you better clean

   16   whatever I tell you to clean.          You better fear me.     He

   17   telling me like that.      He was threatening me.      It was

   18   just before I left.

   19                  MS. SCHEFFEY:     Okay.      Thank you for that.

   20   I have just a few quick questions and then we can

   21   finish.

   22

   23

   24

   25




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 98 of 134 Page ID
                                   #:2952


    1                           EXAMINATION

    2   BY MS. SCHEFFEY:

    3              Q.   When was your bond hearing?

    4              A.   My bond hearing, I had two times bond

    5   hearing.    One was when I was new to Adelanto and one

    6   was like in 2018 in February sometime.

    7              Q.   When you say when you were new to

    8   Adelanto, do you know approximately what month and

    9   year that was?

   10              A.   Like when I was in Adelanto like three

   11   months.

   12              Q.   Okay.   So three months after you entered

   13   Adelanto you had your bond hearing and no one from GEO

   14   showed up to discuss whether you worked in the

   15   voluntary work program?

   16              A.   I don't know what they discussed.      I

   17   don't remember all those things.        And I was just new

   18   so, after six months I had a second bond hearing and I

   19   don't know anything what happened in there.         And I

   20   don't think so that they discuss about any GEO stuff.

   21   I'm not sure what happened.

   22              Q.   AND did you have an attorney for those

   23   bond hearings?

   24              A.   Yes.

   25              Q.   Okay.   And then can you tell me why




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 99 of 134 Page ID
                                   #:2953


    1   people put toothpaste on the lights in Adelanto?

    2             A.   I don't know that.

    3             Q.   Did it happen frequently?

    4             A.   No.   Sometimes when the room is new like

    5   when new people come to a room you saw toothpaste on

    6   the light because the dorm we was like Four Bravo

    7   before it was red people.      So the red people do those

    8   things.    We, the blues, when we come to the dorm,

    9   sometimes when we forget and we don't clean, the

   10   officers tell us to clean.       So we don't know why they

   11   put those things.

   12             Q.   So you didn't put toothpaste on the

   13   lights?

   14             A.   I never put.     I never even saw somebody

   15   put it.

   16             Q.   So any time you had to clean it would

   17   have just been one time moving into a new dorm?

   18             A.   What did you say?

   19             Q.   If you had to clean it, it would only be

   20   when you just moved into a new dorm?

   21             A.   That was the time they forced me, but I

   22   clean many times like myself; nobody forced me to

   23   clean.    I did many times by myself when I saw

   24   toothpaste on the light sometimes, I did myself just

   25   to make the room look good.




                                   Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 100 of 134 Page ID
                                    #:2954


     1                  MS. SCHEFFEY:     Okay.    I think that's all

     2   I have then.

     3                  MR. FREE:    Okay.      Those are all the

     4   questions I have too.      We are going to get a rush copy

     5   to so that you can review it and make sure that the

     6   words you testified today are consistent with what

     7   came through on the transcription.         Because of the way

     8   that we have done this, we want to make sure that you

     9   are able to see what's been written down.         Okay?

    10                  THE WITNESS:     Okay.

    11                  MS. SCHEFFEY:     All right.    So we will

    12   coordinate with the stenographer separately, but for

    13   now we are going hang up.

    14

    15                 UNCERTIFIED REALTIME ROUGH DRAFT

    16

    17         You have requested an unedited, uncertified

    18   transcript.    This rough draft transcript has been

    19   requested in the form of either a realtime hookup to

    20   your computer, an ASCII file delivered after the close

    21   of proceedings or my e-mail.

    22         This realtime transcript is available only to

    23   counsel who order a certified original or a certified

    24   copy of today's proceedings.

    25         This realtime draft is unedited and uncertified




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 101 of 134 Page ID
                                    #:2955


     1   and may contain untranslated stenographic symbols,

     2   misspelled proper names, and/or nonsensical word

     3   combinations.    All such entries will be corrected on

     4   the final certified transcript and final ASCII file.

     5         Due to the need to correct entries prior to

     6   certification, it is agreed this realtime draft will

     7   be used only to augment counsel's notes and will not

     8   be cited in any court proceedings or distributed to

     9   any other parties.

    10

    11                       *******************

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                    Exhibit B
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 102 of 134 Page ID
                                    #:2956




                         EXHIBIT C
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 103 of 134 Page ID
                                    #:2957
                                Thursday, October 24, 2019 at 9:08:17 AM Central Daylight Time

Subject:    RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
            02514-JGB-SHK
Date:       Tuesday, October 22, 2019 at 7:08:22 PM Central Daylight Time
From:       adrienne.scheﬀey@akerman.com
To:         nick.mangels@akerman.com, Lydia Wright, Andrew Bynum, Novoa - External
CC:         colin.barnacle@akerman.com
AGachments: Exhibit 63__ Resident Account Summary .pdf, Exhibit 64_Complaint.pdf

Counsel,

The remaining exhibits a^ached here.

Best,

Adrienne Scheﬀey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheﬀey@akerman.com

From: Scheﬀey, Adrienne (Assoc-Den)
Sent: Tuesday, October 22, 2019 6:04 PM
To: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>; 'Lydia Wright' <lwright@burnscharest.com>;
'Andrew Bynum' <abynum@burnscharest.com>; 'Novoa - External' <Novoa-External@burnscharest.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Counsel,

I received a bounce-back from one of your email addresses for the email below. I am resending the exhibits
for tomorrow in two parts. The ﬁrst three are a^ached here and the rest will be a^ached in my next email.

Best,

Adrienne Scheﬀey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheﬀey@akerman.com

From: Scheﬀey, Adrienne (Assoc-Den)
Sent: Tuesday, October 22, 2019 4:17 PM
To: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>; 'Lydia Wright' <lwright@burnscharest.com>;
'Andrew Bynum' <abynum@burnscharest.com>; 'Novoa - External' <Novoa-External@burnscharest.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Counsel,

As the deposi'on will be conducted via telephone tomorrow, please ﬁnd a^ached the exhibits we intend to

                                                       Exhibit C                                        Page 1 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 104 of 134 Page ID
                                    #:2958
use. We will have hard copies for the court reporter.

Best,

Adrienne Scheﬀey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheﬀey@akerman.com

From: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
Sent: Tuesday, October 22, 2019 2:33 PM
To: 'Lydia Wright' <lwright@burnscharest.com>; 'Andrew Bynum' <abynum@burnscharest.com>; 'Novoa -
External' <Novoa-External@burnscharest.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Scheﬀey, Adrienne (Assoc-Den)
<adrienne.scheﬀey@akerman.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Counsel:

My apologies. Please reverse the numbers below. Please call (303) 640-2515 ﬁrst; (303) 640-2530 if there
are any issues.

Thanks!


Nick Mangels
Legal AdministraMve Assistant, Labor & Employment PracMce Group
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2541 | T: 303 260 7712
nick.mangels@akerman.com



From: Mangels, Nick (LAA-Den)
Sent: Tuesday, October 22, 2019 1:32 PM
To: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Lydia Wright <lwright@burnscharest.com>
Cc: Scheﬀey, Adrienne (Assoc-Den) <adrienne.scheﬀey@akerman.com>; DeLaney, Damien (Ptnr-Lax)
<damien.delaney@akerman.com>; Andrew Bynum <abynum@burnscharest.com>; Maritz, Maxine (LAA-Lax)
<maxine.maritz@akerman.com>; Miller, Karen (Para-Lax) <karen.miller@akerman.com>; Novoa - External
<Novoa-External@burnscharest.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

All:

Per the Par'es’ agreement to take the deposi'on by telephone, below is the call-in informa'on. Please call
the ﬁrst number which connects to our oﬃce’s PolyCom. The second number is being provided as a failsafe
in the event the PolyCom experiences connec'on or other technical issues.

       •   (303) 640-2530
       •   (303) 640-2515


                                                       Exhibit C                                        Page 2 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 105 of 134 Page ID
                                    #:2959
Thank you!


Nick Mangels
Legal AdministraMve Assistant, Labor & Employment PracMce Group
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2541 | T: 303 260 7712
nick.mangels@akerman.com



From: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>
Sent: Monday, October 21, 2019 5:59 PM
To: Lydia Wright <lwright@burnscharest.com>
Cc: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>; Scheﬀey, Adrienne (Assoc-Den)
<adrienne.scheﬀey@akerman.com>; DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Andrew
Bynum <abynum@burnscharest.com>; Maritz, Maxine (LAA-Lax) <maxine.maritz@akerman.com>; Miller,
Karen (Para-Lax) <karen.miller@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Conﬁrmed. Thanks, Lydia.

Sent from my iPhone

On Oct 21, 2019, at 4:14 PM, Lydia Wright <lwright@burnscharest.com> wrote:

       Colin and Adrienne,

       This email is to conﬁrm our verbal agreement that the deposi'on of Mr. Karim will proceed via
       telephone, not by video conference. Safe travels back to Denver.

       Lydia A. Wright
       Burns Charest LLP
       365 Canal Street, Suite 1170
       New Orleans, LA 70130
       504.799.2845 main
       504.881.1765 fax


       From: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
       Date: Monday, October 21, 2019 at 12:49 PM
       To: Lydia Wright <lwright@burnscharest.com>, "adrienne.scheﬀey@akerman.com"
       <adrienne.scheﬀey@akerman.com>, "damien.delaney@akerman.com"
       <damien.delaney@akerman.com>, Andrew Bynum <abynum@burnscharest.com>
       Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
       "maxine.maritz@akerman.com" <maxine.maritz@akerman.com>,
       "karen.miller@akerman.com" <karen.miller@akerman.com>
       Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
       No. 5:17-cv-02514-JGB-SHK

       Thanks, Lydia.

                                                       Exhibit C                                       Page 3 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 106 of 134 Page ID
                                    #:2960


    Andrew, please give me a call when you have a moment. My direct dial is in my signature block.

    Thank you!


    Nick Mangels
    Legal AdministraMve Assistant, Labor & Employment PracMce Group
    Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
    D: 303 640 2541 | T: 303 260 7712
    nick.mangels@akerman.com



    From: Lydia Wright <lwright@burnscharest.com>
    Sent: Monday, October 21, 2019 1:20 PM
    To: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>; Scheﬀey, Adrienne (Assoc-Den)
    <adrienne.scheﬀey@akerman.com>; DeLaney, Damien (Ptnr-Lax)
    <damien.delaney@akerman.com>; Andrew Bynum <abynum@burnscharest.com>
    Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Maritz, Maxine (LAA-Lax)
    <maxine.maritz@akerman.com>; Miller, Karen (Para-Lax) <karen.miller@akerman.com>
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.
    5:17-cv-02514-JGB-SHK

    Nick – I’m looping in Andrew Bynum (abynum@burnscharest.com) to organize the logis'cs for
    Wednesday’s deposi'on.

    Thanks,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax


    From: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
    Date: Monday, October 21, 2019 at 9:22 AM
    To: Lydia Wright <lwright@burnscharest.com>, "adrienne.scheﬀey@akerman.com"
    <adrienne.scheﬀey@akerman.com>, "damien.delaney@akerman.com"
    <damien.delaney@akerman.com>
    Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
    "maxine.maritz@akerman.com" <maxine.maritz@akerman.com>,
    "karen.miller@akerman.com" <karen.miller@akerman.com>
    Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Hi Lydia:

    Is there an IT contact in your oﬃce/ﬁrm we can have our IT team reach out to in order to ensure
    video conferencing runs smoothly on Wednesday morning? We will also need to know how Mr.

                                                    Exhibit C                                         Page 4 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 107 of 134 Page ID
                                    #:2961
    video conferencing runs smoothly on Wednesday morning? We will also need to know how Mr.
    Karim plans to connect – via Skype or some other planorm?

    Thank you.


    Nick Mangels
    Legal AdministraMve Assistant, Labor & Employment PracMce Group
    Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
    D: 303 640 2541 | T: 303 260 7712
    nick.mangels@akerman.com



    From: Lydia Wright <lwright@burnscharest.com>
    Sent: Saturday, October 19, 2019 8:23 PM
    To: Scheﬀey, Adrienne (Assoc-Den) <adrienne.scheﬀey@akerman.com>; DeLaney, Damien (Ptnr-
    Lax) <damien.delaney@akerman.com>; Mangels, Nick (LAA-Den)
    <nick.mangels@akerman.com>
    Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
    <melissa.cizmorris@akerman.com>; Maritz, Maxine (LAA-Lax) <maxine.maritz@akerman.com>;
    Novoa - External <Novoa-External@burnscharest.com>
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.
    5:17-cv-02514-JGB-SHK

    Adrienne,

    Wednesday, October 23 at 6:00 a.m. PST works for Mr. Karim. Please no'ce his deposi'on
    accordingly.

    Thanks,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: "adrienne.scheﬀey@akerman.com"
    Date: Friday, October 18, 2019 at 3:05 PM
    To: Lydia Wright , "damien.delaney@akerman.com" , "nick.mangels@akerman.com"
    Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,
    "maxine.maritz@akerman.com" , Novoa - External
    Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Lydia,

    We are not available on Tuesday at 6:00 a.m. PST. We are available to depose Mr. Karim on
    Wednesday October 23rd at 6:00 a.m. PST. Please let us know if that 'me works for Mr. Karim.


                                                    Exhibit C                                       Page 5 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 108 of 134 Page ID
                                    #:2962


    Best,

    Adrienne Scheﬀey
    Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
    D: 303 640 2512 | T: 303 260 7712
    adrienne.scheﬀey@akerman.com

    From: Lydia Wright
    Sent: Friday, October 18, 2019 1:27 PM
    To: Scheﬀey, Adrienne (Assoc-Den) ; DeLaney, Damien (Ptnr-Lax) ; Mangels, Nick (LAA-Den)
    Cc: Barnacle, Colin (Ptnr-Den) ; Cizmorris, Melissa (Assoc-Den) ; Maritz, Maxine (LAA-Lax) ;
    Novoa - External
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.
    5:17-cv-02514-JGB-SHK

    Counsel,

    Mr. Karim has withdrawn his request for a Somali interpreter. He remains available for his
    deposi'on at 6:00 am PST on Tuesday, October 22. If you wish to depose Mr. Karim at that 'me,
    please no'ce his deposi'on accordingly.

    Best,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: "adrienne.scheﬀey@akerman.com"
    Date: Thursday, October 17, 2019 at 9:40 AM
    To: Lydia Wright , "damien.delaney@akerman.com" , "nick.mangels@akerman.com"
    Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,
    "maxine.maritz@akerman.com" , Novoa - External
    Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Lydia,

    As Damien previously men'oned, we are s'll trying to obtain a Somali interpreter for a 6:00
    a.m. PST deposi'on. We have been unable to ﬁnd an interpreter for either Monday or Tuesday
    of next week as you have proposed. As soon as we get availability from the interpreter we will
    let you know.

    As for Mr. Munoz, because he is s'll detained in ICE’s custody, we must receive ICE’s approval to
    depose him. As of this morning, we s'll do not have approval. As soon as we receive approval
    we will let you know.

                                               Exhibit C                                                Page 6 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 109 of 134 Page ID
                                    #:2963


    Can you please let us know who will be a^ending the Sunday deposi'on from your team? We
    will need to provide security with their names so that they can get into the building.

    Best,

    Adrienne Scheﬀey
    Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
    D: 303 640 2512 | T: 303 260 7712
    adrienne.scheﬀey@akerman.com

    From: Lydia Wright
    Sent: Thursday, October 17, 2019 7:22 AM
    To: DeLaney, Damien (Ptnr-Lax) ; Mangels, Nick (LAA-Den)
    Cc: Barnacle, Colin (Ptnr-Den) ; Cizmorris, Melissa (Assoc-Den) ; Scheﬀey, Adrienne (Assoc-Den) ;
    Maritz, Maxine (LAA-Lax) ; Novoa - External
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.
    5:17-cv-02514-JGB-SHK

    Damien,

    We have not received new deposi'on no'ces for Mr. Karim or Mr. Munoz. As I have men'oned
    previously, the delay with respect to the deposi'on schedule is jeopardizing our ability to ensure
    that the deposi'ons move forward as proposed. At this point, it is unclear whether you seek to
    depose Mr. Karim on Monday, Tuesday, or some other day altogether.

    Do you intend to depose Mr. Karim and Mr. Munoz next week? If so, please provide us with
    deposi'on no'ces today.

    Thanks,
    Lydia

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: Lydia Wright
    Date: Tuesday, October 15, 2019 at 2:30 PM
    To: "damien.delaney@akerman.com" , "nick.mangels@akerman.com"
    Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,
    "adrienne.scheﬀey@akerman.com" , "maxine.maritz@akerman.com" , Novoa - External
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Damien,



                                               Exhibit C                                                 Page 7 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 110 of 134 Page ID
                                    #:2964
    Mr. Karim can also be available at 6:00 a.m. PST on Monday, October 21. Please propose
    alternate dates and 'mes if that doesn’t work for you.

    Please serve the deposi'on no'ces as soon as possible so that we can ﬁnalize scheduling on our
    end.

    Best,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: "damien.delaney@akerman.com"
    Date: Tuesday, October 15, 2019 at 1:47 PM
    To: Lydia Wright , "nick.mangels@akerman.com"
    Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,
    "adrienne.scheﬀey@akerman.com" , "maxine.maritz@akerman.com" , Novoa - External
    Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Hi Lydia,

    We are working on gesng out the amended deposi'on no'ces, but we are going to need to
    further confer on Mr. Karim’s deposi'on. We are not going to be able to logis'cally make it work
    at 6:00 am Tuesday morning, in part because, despite our best eﬀorts, we have s'll not been
    able to iden'fy a qualiﬁed Somali translator. Can you provide alterna've dates/'mes?

    Thanks,
    Damien

    Damien P. DeLaney
    Akerman LLP | 601 West Fith Street, Suite 300 | Los Angeles, CA 90071
    D: 213 533 5920
    damien.delaney@akerman.com

    From: Lydia Wright
    Sent: Monday, October 14, 2019 1:24 PM
    To: DeLaney, Damien (Ptnr-Lax) ; Mangels, Nick (LAA-Den)
    Cc: Barnacle, Colin (Ptnr-Den) ; Cizmorris, Melissa (Assoc-Den) ; Scheﬀey, Adrienne (Assoc-Den) ;
    Maritz, Maxine (LAA-Lax) ; Novoa - External
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.
    5:17-cv-02514-JGB-SHK

    Damien,

    Thanks for clarifying. We can conﬁrm that Mr. Mancia’s deposi'on will take place at your oﬃces

                                               Exhibit C                                                Page 8 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 111 of 134 Page ID
                                    #:2965
    in Los Angeles, not at Adelanto. He is now available on October 21, not October 22. Please re-
    no'ce each of the ﬁve deposi'ons, and kindly let us know about Mr. Marwaha’s departure date
    from Adelanto.

    Best,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: "damien.delaney@akerman.com" <damien.delaney@akerman.com>
    Date: Monday, October 14, 2019 at 1:36 PM
    To: Lydia Wright <lwright@burnscharest.com>, "nick.mangels@akerman.com"
    <nick.mangels@akerman.com>
    Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
    "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
    "adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
    "maxine.maritz@akerman.com" <maxine.maritz@akerman.com>, Novoa - External
    <Novoa-External@burnscharest.com>
    Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Lydia,

    Should Mr. Mancia’s deposi'on be scheduled at Adelanto we will need to set aside the en're
    day for his deposi'on to account for the travel 'me to and from Adelanto. Accordingly, we will
    be unable to also set aside 'me on that same day for Mr. Karim’s deposi'on. As you stated, Mr.
    Karim’s deposi'on will be taken remotely which will not require extensive travel for any of the
    par'es. With that in mind, can you please provide us with an alternate day for his deposi'on?

    Thanks,

    Damien P. DeLaney
    Akerman LLP | 601 West Fith Street, Suite 300 | Los Angeles, CA 90071
    D: 213 533 5920
    damien.delaney@akerman.com

    From: Lydia Wright <lwright@burnscharest.com>
    Sent: Friday, October 11, 2019 6:09 PM
    To: DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Mangels, Nick (LAA-Den)
    <nick.mangels@akerman.com>
    Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
    <melissa.cizmorris@akerman.com>; Scheﬀey, Adrienne (Assoc-Den)
    <adrienne.scheﬀey@akerman.com>; Maritz, Maxine (LAA-Lax) <maxine.maritz@akerman.com>;
    Novoa - External <Novoa-External@burnscharest.com>
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.

                                               Exhibit C                                              Page 9 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 112 of 134 Page ID
                                    #:2966
    5:17-cv-02514-JGB-SHK

    Damien,

    Thanks for your response. We look forward to receiving the new deposi'on no'ces. To answer
    your ques'ons:

       1. Mr. Mancia is currently in deten'on but may be released prior to October 22. We should
          be able to conﬁrm the deposi'on loca'on on or before October 18.
       2. It is unclear why the loca'on of Mr. Mancia’s deposi'on would impact the scheduling of
          Mr. Karim’s deposi'on, which will be conducted by remote means or wri^en ques'on.
          Please further explain the issue as you see it.
       3. We have been trying to contact Mr. Marwaha following his deporta'on, but it has been
          diﬃcult. We are hopeful of establishing contact in the near term. It would be helpful if
          GEO could provide us with the date Mr. Marwaha let Adelanto. Please let us know if
          that’s possible.
    Best,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: "damien.delaney@akerman.com" <damien.delaney@akerman.com>
    Date: Friday, October 11, 2019 at 5:40 PM
    To: Lydia Wright <lwright@burnscharest.com>, "nick.mangels@akerman.com"
    <nick.mangels@akerman.com>
    Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
    "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
    "adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
    "maxine.maritz@akerman.com" <maxine.maritz@akerman.com>, Novoa - External
    <Novoa-External@burnscharest.com>
    Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Lydia,

    It is our plan to adjust our schedules to accommodate the dates and 'mes you have noted
    below. Before sending out new no'ces, we have a few remaining ques'ons:

    (1) Is Mr. Mancia s'll in deten'on? If so, can you please let us know why you believe he will be
    able to leave the deten'on facility for the deposi'on?

    (2) If. Mr. Mancia is in deten'on and must be deposed at the Adelanto facility, does Mr. Karim
    have any alternate availability? Given that the Adelanto facility is a three hour drive from the
    Akerman oﬃces, scheduling both deposi'ons on that day may be diﬃcult.



                                                Exhibit C                                              Page 10 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 113 of 134 Page ID
                                    #:2967
    (3) As Mr. Marwaha is unavailable for a deposi'on, and therefore cannot be cross-examined
    regarding the contents of his declara'on, will you be withdrawing his declara'on?

    Best,

    Damien P. DeLaney
    Akerman LLP | 601 West Fith Street, Suite 300 | Los Angeles, CA 90071
    D: 213 533 5920
    damien.delaney@akerman.com

    From: Lydia Wright <lwright@burnscharest.com>
    Sent: Friday, October 11, 2019 10:22 AM
    To: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
    Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
    <melissa.cizmorris@akerman.com>; Scheﬀey, Adrienne (Assoc-Den)
    <adrienne.scheﬀey@akerman.com>; DeLaney, Damien (Ptnr-Lax)
    <damien.delaney@akerman.com>; Maritz, Maxine (LAA-Lax) <maxine.maritz@akerman.com>;
    Novoa - External <Novoa-External@burnscharest.com>
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.
    5:17-cv-02514-JGB-SHK

    Counsel,

    We have not received a response regarding our eﬀort to accommodate GEO’s request for an
    expedited deposi'on schedule. While we are unable to accommodate your request to set six
    deposi'ons next week, we organized a schedule that would allow the deposi'ons of Mr. Novoa,
    Mr. Campos Fuentes, Mr. Mancia, Mr. Karim, and Mr. Munoz to be completed by October 24.

    Coordina'ng ﬁve deposi'ons on short no'ce and in three diﬀerent geographic loca'ons is a
    complicated undertaking, and your con'nued silence with respect to the deposi'on schedule is
    jeopardizing our ability to ensure that the deposi'ons move forward as proposed.

    Please advise by 5 p.m. today whether GEO s'll seeks to depose Mr. Novoa, Mr. Campos
    Fuentes, Mr. Mancia, Mr. Karim, and Mr. Munoz on an expedited basis. If so, please re-no'ce the
    deposi'ons accordingly. I can be reached at the number below if you would like to discuss
    further.

    Best,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: Lydia Wright <lwright@burnscharest.com>
    Date: Wednesday, October 9, 2019 at 9:13 AM
    To: "nick.mangels@akerman.com" <nick.mangels@akerman.com>

                                              Exhibit C                                               Page 11 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 114 of 134 Page ID
                                    #:2968

    Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
    "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
    "adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
    "damien.delaney@akerman.com" <damien.delaney@akerman.com>,
    "maxine.maritz@akerman.com" <maxine.maritz@akerman.com>, Novoa - External
    <Novoa-External@burnscharest.com>
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Counsel,

    In a good faith eﬀort to accommodate GEO’s request for an expedited deposi'on schedule,
    Plain'ﬀs are available as follows:

       1. Jaime Campos Fuentes is available for a deposi'on at your oﬃces in Los Angeles on
          Sunday, October 20, 2019. Mr. Campos Fuentes will require a Spanish interpreter.

       2. Raul Novoa is available for a deposi'on at your oﬃces in Los Angeles on Sunday, October
          20, 2019.

       3. Ramon Mancia is available for a deposi'on on Tuesday, October 22, either at the
          Adelanto Facility or at your oﬃces in Los Angeles. We an'cipate being able to conﬁrm the
          deposi'on loca'on on or before October 18.

       4. Abdiaziz Karim has been deported to Somalia. He is available for a deposi'on by
          videoconference or telephone on Tuesday, October 22. Because of the 'me diﬀerence,
          the deposi'on must begin no later than 6:00 a.m. PST. Mr. Karim will require a Somali
          interpreter. In the alterna've, Mr. Karim will agree to a deposi'on by wri^en ques'ons. In
          a further eﬀort to accommodate GEO’s request for an expedited deposi'on schedule, we
          will agree to return Mr. Karim’s wri^en deposi'on responses within seven days of receipt
          of no'ce.

       5. Fernando Munoz Aguilera is tenta'vely available for a deposi'on at the Adelanto Facility
          on Thursday, October 24, 2019. We an'cipate being able to conﬁrm that date by early
          next week. Mr. Munoz will require a Spanish interpreter.

       6. Gagandeep Marwaha has been deported and is not available for a deposi'on at this 'me.

    I can be reached at the number below if you would like to discuss further.

    Best,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax




                                               Exhibit C                                               Page 12 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 115 of 134 Page ID
                                    #:2969

    From: Lydia Wright <lwright@burnscharest.com>
    Date: Monday, October 7, 2019 at 6:43 PM
    To: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
    Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
    "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
    "adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
    "damien.delaney@akerman.com" <damien.delaney@akerman.com>,
    "steven.gallagher@akerman.com" <steven.gallagher@akerman.com>,
    "maxine.maritz@akerman.com" <maxine.maritz@akerman.com>, Novoa - External
    <Novoa-External@burnscharest.com>
    Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case
    No. 5:17-cv-02514-JGB-SHK

    Counsel,

    We are in receipt of the six deposi'on no'ces that you served at 5:27 p.m. CST today, October 7,
    2019. You unilaterally set all six deposi'ons for next week, beginning on Monday, October 14
    and ending on Friday, October 18.

    That 'meframe is unreasonable and will not work for us. Indeed, the no'ces request that
    Plain'ﬀs provide wri^en no'ce “at least ﬁve (5) business days prior to said deposi'on” if the
    deponent requires an interpreter. There are not ﬁve business days prior to the ﬁrst no'ced
    deposi'on.

    We will, of course, work in good faith with GEO and the deponents to set a reasonable
    deposi'on schedule that considers the availability of all par'es. I will be in touch with our
    availability. In the mean'me, I can be reached at the number below if you would like to discuss
    further.

    Best,

    Lydia A. Wright
    Burns Charest LLP
    365 Canal Street, Suite 1170
    New Orleans, LA 70130
    504.799.2845 main
    504.881.1765 fax



    From: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
    Date: Monday, October 7, 2019 at 5:27 PM
    To: Jacob Gower <jgower@burnscharest.com>, Korey Nelson
    <knelson@burnscharest.com>, Lydia Wright <lwright@burnscharest.com>, Andrew Free
    <andrew@immigrantcivilrights.com>, Robert Ahdoot <rahdoot@ahdootwolfson.com>,
    Tina Wolfson <twolfson@ahdootwolfson.com>, Ted Maya <tmaya@ahdootwolfson.com>,
    Ruhandy Glezakos <rglezakos@ahdootwolfson.com>, Will Thompson
    <wthompson@burnscharest.com>, "Warren T. Burns" <wburns@burnscharest.com>,
    Daniel Charest <dcharest@burnscharest.com>
    Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,


                                               Exhibit C                                               Page 13 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 116 of 134 Page ID
                                    #:2970

    "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
    "adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
    "damien.delaney@akerman.com" <damien.delaney@akerman.com>,
    "steven.gallagher@akerman.com" <steven.gallagher@akerman.com>,
    "maxine.maritz@akerman.com" <maxine.maritz@akerman.com>
    Subject: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No.
    5:17-cv-02514-JGB-SHK

    Counsel:

    A^ached are the following deposi'on no'ces in connec'on with the above-cap'oned ma^er.
    Hard copies will be served via U.S. Mail per the proofs of service.

          Raul Novoa
          Jaime Campos Fuentes
          Abdiaziz Karim
          Ramon Mancia
          Gagandeep Marwaha
          Fernando Munoz Aguilera

    Thank you.


    Nick Mangels
    Legal Administra've Assistant, Labor & Employment Prac'ce Group
    Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
    D: 303 640 2541 | T: 303 260 7712
    nick.mangels@akerman.com




    CONFIDENTIALITY NOTE: The informa'on contained in this transmission may be privileged and
    conﬁden'al, and is intended only for the use of the individual or en'ty named above. If the
    reader of this message is not the intended recipient, you are hereby no'ﬁed that any
    dissemina'on, distribu'on or copying of this communica'on is strictly prohibited. If you have
    received this transmission in error, please immediately reply to the sender that you have
    received this communica'on in error and then delete it. Thank you.




                                              Exhibit C                                             Page 14 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 117 of 134 Page ID
                                    #:2971




                                    Exhibit C                              Page 15 of 14
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 118 of 134 Page ID
                                    #:2972




                         EXHIBIT D
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 119 of 134 Page ID
                                    #:2973
                                Thursday, October 24, 2019 at 3:41:35 PM Central Daylight Time

Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
         JGB-SHK
Date: Tuesday, October 22, 2019 at 3:21:24 PM Central Daylight Time
From: damien.delaney@akerman.com
To:      Lydia Wright, nick.mangels@akerman.com, adrienne.scheﬀey@akerman.com
CC:      colin.barnacle@akerman.com, maxine.maritz@akerman.com, karen.miller@akerman.com, Novoa -
         External

Lydia,

We have heard back from ICE that the condi'ons of taking the deposi'on are that the detainee must be a
named plain'ﬀ, plain'ﬀ’s counsel must be no'ﬁed, and that plain'ﬀ’s counsel have equal access to the
detainee and are able to a]end. Assuming that someone from your oﬃce is available to a]end on 10/24, Mr.
Aguilera is not as yet a named plain'ﬀ and it is not clear to us whether you represent him in any capacity.

Perhaps you are able to persuade ICE to make Aguilera available, but at this point it appears that we are
unable to proceed.

Damien

Damien P. DeLaney
Akerman LLP | 601 West Fi4h Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5920
damien.delaney@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Tuesday, October 22, 2019 12:18 PM
To: DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Mangels, Nick (LAA-Den)
<nick.mangels@akerman.com>; Scheﬀey, Adrienne (Assoc-Den) <adrienne.scheﬀey@akerman.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Maritz, Maxine (LAA-Lax)
<maxine.maritz@akerman.com>; Miller, Karen (Para-Lax) <karen.miller@akerman.com>; Novoa - External
<Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Counsel,

Please let us know by 5pm PST today whether Mr. Munoz’s deposi'on will proceed.

Thanks,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax




                                                       Exhibit D                                            Page 1 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 120 of 134 Page ID
                                    #:2974

From: "damien.delaney@akerman.com" <damien.delaney@akerman.com>
Date: Monday, October 21, 2019 at 10:24 AM
To: Lydia Wright <lwright@burnscharest.com>, "nick.mangels@akerman.com"
<nick.mangels@akerman.com>, "adrienne.scheﬀey@akerman.com"
<adrienne.scheﬀey@akerman.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>, "maxine.maritz@akerman.com"
<maxine.maritz@akerman.com>, "karen.miller@akerman.com" <karen.miller@akerman.com>, Novoa
- External <Novoa-External@burnscharest.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Lydia,

You should have the Karim no'ce now. Let’s get the logis'cs conﬁrmed since you agree there is a lot of
advance footwork necessary.

Munoz’s deposi'on requires ICE approval. We’ve told you that several 'mes now. We don’t have it yet. We
will re-no'ce the deposi'on when we do, but we can’t get blood from a stone either.

Thanks,
Damien

From: Lydia Wright <lwright@burnscharest.com>
Sent: Monday, October 21, 2019 1:18 PM
To: DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Mangels, Nick (LAA-Den)
<nick.mangels@akerman.com>; Scheﬀey, Adrienne (Assoc-Den) <adrienne.scheﬀey@akerman.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Maritz, Maxine (LAA-Lax)
<maxine.maritz@akerman.com>; Miller, Karen (Para-Lax) <karen.miller@akerman.com>; Novoa - External
<Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Damien,

Due to Mr. Karim’s security situa'on in Somalia, coordina'ng his deposi'on requires signiﬁcant advanced
no'ce and planning. However, we cannot engage in any meaningful logis'cal coordina'on un'l you actually
no'ce the deposi'on. Nicks’ email of this morning was the ﬁrst indica'on that GEO intends to depose Mr.
Karim by video conference. Relatedly, we s'll have not received the no'ce for Mr. Munoz’s deposi'on, which
you originally no'ced for last week. As a result, it is unclear whether GEO actually intends to move forward
with that deposi'on.

We have requested the deposi'on no'ces for Mr. Karim and Mr. Munoz several 'mes, both in wri'ng and in
person. Again, we will be happy to coordinate logis'cs once the deposi'ons are properly no'ced.

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax

                                                 Exhibit D                                               Page 2 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 121 of 134 Page ID
                                    #:2975



From: "damien.delaney@akerman.com" <damien.delaney@akerman.com>
Date: Monday, October 21, 2019 at 9:53 AM
To: Lydia Wright <lwright@burnscharest.com>, "nick.mangels@akerman.com"
<nick.mangels@akerman.com>, "adrienne.scheﬀey@akerman.com"
<adrienne.scheﬀey@akerman.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>, "maxine.maritz@akerman.com"
<maxine.maritz@akerman.com>, "karen.miller@akerman.com" <karen.miller@akerman.com>, Novoa
- External <Novoa-External@burnscharest.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Lydia,

In fairness, you all conﬁrmed the date and 'me over the weekend and it is not even 10 AM LA 'me on
Monday morning. Is there an actual reason that we cannot have our teams discuss logis'cs now so that
there is not unnecessary delay? Thanks.

Damien

From: Lydia Wright <lwright@burnscharest.com>
Sent: Monday, October 21, 2019 12:40 PM
To: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>; Scheﬀey, Adrienne (Assoc-Den)
<adrienne.scheﬀey@akerman.com>; DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Maritz, Maxine (LAA-Lax)
<maxine.maritz@akerman.com>; Miller, Karen (Para-Lax) <karen.miller@akerman.com>; Novoa - External
<Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Nick,

We have not received a no'ce for Mr. Karim’s deposi'on. Once we do, we’ll be happy to work with you to
coordinate logis'cs.

Thanks,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax


From: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
Date: Monday, October 21, 2019 at 9:22 AM
To: Lydia Wright <lwright@burnscharest.com>, "adrienne.scheﬀey@akerman.com"


                                                 Exhibit D                                              Page 3 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 122 of 134 Page ID
                                    #:2976

<adrienne.scheﬀey@akerman.com>, "damien.delaney@akerman.com"
<damien.delaney@akerman.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>, "maxine.maritz@akerman.com"
<maxine.maritz@akerman.com>, "karen.miller@akerman.com" <karen.miller@akerman.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Hi Lydia:

Is there an IT contact in your oﬃce/ﬁrm we can have our IT team reach out to in order to ensure video
conferencing runs smoothly on Wednesday morning? We will also need to know how Mr. Karim plans to
connect – via Skype or some other plalorm?

Thank you.


Nick Mangels
Legal AdministraIve Assistant, Labor & Employment PracIce Group
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2541 | T: 303 260 7712
nick.mangels@akerman.com



From: Lydia Wright <lwright@burnscharest.com>
Sent: Saturday, October 19, 2019 8:23 PM
To: Scheﬀey, Adrienne (Assoc-Den) <adrienne.scheﬀey@akerman.com>; DeLaney, Damien (Ptnr-Lax)
<damien.delaney@akerman.com>; Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
<melissa.cizmorris@akerman.com>; Maritz, Maxine (LAA-Lax) <maxine.maritz@akerman.com>; Novoa -
External <Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Adrienne,

Wednesday, October 23 at 6:00 a.m. PST works for Mr. Karim. Please no'ce his deposi'on accordingly.

Thanks,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "adrienne.scheﬀey@akerman.com"
Date: Friday, October 18, 2019 at 3:05 PM
To: Lydia Wright , "damien.delaney@akerman.com" , "nick.mangels@akerman.com"
Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,

                                                       Exhibit D                                        Page 4 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 123 of 134 Page ID
                                               #:2977
Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,
"maxine.maritz@akerman.com" , Novoa - External
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Lydia,

We are not available on Tuesday at 6:00 a.m. PST. We are available to depose Mr. Karim on Wednesday
October 23rd at 6:00 a.m. PST. Please let us know if that 'me works for Mr. Karim.

Best,

Adrienne Scheﬀey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheﬀey@akerman.com

From: Lydia Wright
Sent: Friday, October 18, 2019 1:27 PM
To: Scheﬀey, Adrienne (Assoc-Den) ; DeLaney, Damien (Ptnr-Lax) ; Mangels, Nick (LAA-Den)
Cc: Barnacle, Colin (Ptnr-Den) ; Cizmorris, Melissa (Assoc-Den) ; Maritz, Maxine (LAA-Lax) ; Novoa - External
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Counsel,

Mr. Karim has withdrawn his request for a Somali interpreter. He remains available for his deposi'on at 6:00
am PST on Tuesday, October 22. If you wish to depose Mr. Karim at that 'me, please no'ce his deposi'on
accordingly.

Best,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "adrienne.scheﬀey@akerman.com"
Date: Thursday, October 17, 2019 at 9:40 AM
To: Lydia Wright , "damien.delaney@akerman.com" , "nick.mangels@akerman.com"
Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,
"maxine.maritz@akerman.com" , Novoa - External
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Lydia,



                                                  Exhibit D                                              Page 5 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 124 of 134 Page ID
                                    #:2978
As Damien previously men'oned, we are s'll trying to obtain a Somali interpreter for a 6:00 a.m. PST
deposi'on. We have been unable to ﬁnd an interpreter for either Monday or Tuesday of next week as you
have proposed. As soon as we get availability from the interpreter we will let you know.

As for Mr. Munoz, because he is s'll detained in ICE’s custody, we must receive ICE’s approval to depose him.
As of this morning, we s'll do not have approval. As soon as we receive approval we will let you know.

Can you please let us know who will be a]ending the Sunday deposi'on from your team? We will need to
provide security with their names so that they can get into the building.

Best,

Adrienne Scheﬀey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheﬀey@akerman.com

From: Lydia Wright
Sent: Thursday, October 17, 2019 7:22 AM
To: DeLaney, Damien (Ptnr-Lax) ; Mangels, Nick (LAA-Den)
Cc: Barnacle, Colin (Ptnr-Den) ; Cizmorris, Melissa (Assoc-Den) ; Scheﬀey, Adrienne (Assoc-Den) ; Maritz,
Maxine (LAA-Lax) ; Novoa - External
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Damien,

We have not received new deposi'on no'ces for Mr. Karim or Mr. Munoz. As I have men'oned previously,
the delay with respect to the deposi'on schedule is jeopardizing our ability to ensure that the deposi'ons
move forward as proposed. At this point, it is unclear whether you seek to depose Mr. Karim on Monday,
Tuesday, or some other day altogether.

Do you intend to depose Mr. Karim and Mr. Munoz next week? If so, please provide us with deposi'on
no'ces today.

Thanks,
Lydia

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: Lydia Wright
Date: Tuesday, October 15, 2019 at 2:30 PM
To: "damien.delaney@akerman.com" , "nick.mangels@akerman.com"
Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,

                                                 Exhibit D                                              Page 6 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 125 of 134 Page ID
                                    #:2979

"adrienne.scheﬀey@akerman.com" , "maxine.maritz@akerman.com" , Novoa - External
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Damien,

Mr. Karim can also be available at 6:00 a.m. PST on Monday, October 21. Please propose alternate dates and
'mes if that doesn’t work for you.

Please serve the deposi'on no'ces as soon as possible so that we can ﬁnalize scheduling on our end.

Best,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "damien.delaney@akerman.com"
Date: Tuesday, October 15, 2019 at 1:47 PM
To: Lydia Wright , "nick.mangels@akerman.com"
Cc: "colin.barnacle@akerman.com" , "melissa.cizmorris@akerman.com" ,
"adrienne.scheﬀey@akerman.com" , "maxine.maritz@akerman.com" , Novoa - External
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Hi Lydia,

We are working on geqng out the amended deposi'on no'ces, but we are going to need to further confer
on Mr. Karim’s deposi'on. We are not going to be able to logis'cally make it work at 6:00 am Tuesday
morning, in part because, despite our best eﬀorts, we have s'll not been able to iden'fy a qualiﬁed Somali
translator. Can you provide alterna've dates/'mes?

Thanks,
Damien

Damien P. DeLaney
Akerman LLP | 601 West Firh Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5920
damien.delaney@akerman.com

From: Lydia Wright
Sent: Monday, October 14, 2019 1:24 PM
To: DeLaney, Damien (Ptnr-Lax) ; Mangels, Nick (LAA-Den)
Cc: Barnacle, Colin (Ptnr-Den) ; Cizmorris, Melissa (Assoc-Den) ; Scheﬀey, Adrienne (Assoc-Den) ; Maritz,
Maxine (LAA-Lax) ; Novoa - External
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-

                                                 Exhibit D                                              Page 7 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 126 of 134 Page ID
                                    #:2980
JGB-SHK

Damien,

Thanks for clarifying. We can conﬁrm that Mr. Mancia’s deposi'on will take place at your oﬃces in Los
Angeles, not at Adelanto. He is now available on October 21, not October 22. Please re-no'ce each of the ﬁve
deposi'ons, and kindly let us know about Mr. Marwaha’s departure date from Adelanto.

Best,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "damien.delaney@akerman.com" <damien.delaney@akerman.com>
Date: Monday, October 14, 2019 at 1:36 PM
To: Lydia Wright <lwright@burnscharest.com>, "nick.mangels@akerman.com"
<nick.mangels@akerman.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
"melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
"adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
"maxine.maritz@akerman.com" <maxine.maritz@akerman.com>, Novoa - External <Novoa-
External@burnscharest.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Lydia,

Should Mr. Mancia’s deposi'on be scheduled at Adelanto we will need to set aside the en're day for his
deposi'on to account for the travel 'me to and from Adelanto. Accordingly, we will be unable to also set
aside 'me on that same day for Mr. Karim’s deposi'on. As you stated, Mr. Karim’s deposi'on will be taken
remotely which will not require extensive travel for any of the par'es. With that in mind, can you please
provide us with an alternate day for his deposi'on?

Thanks,

Damien P. DeLaney
Akerman LLP | 601 West Firh Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5920
damien.delaney@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Friday, October 11, 2019 6:09 PM
To: DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Mangels, Nick (LAA-Den)
<nick.mangels@akerman.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)

                                                 Exhibit D                                             Page 8 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 127 of 134 Page ID
                                    #:2981
<melissa.cizmorris@akerman.com>; Scheﬀey, Adrienne (Assoc-Den) <adrienne.scheﬀey@akerman.com>;
Maritz, Maxine (LAA-Lax) <maxine.maritz@akerman.com>; Novoa - External <Novoa-
External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Damien,

Thanks for your response. We look forward to receiving the new deposi'on no'ces. To answer your
ques'ons:

   1. Mr. Mancia is currently in deten'on but may be released prior to October 22. We should be able to
      conﬁrm the deposi'on loca'on on or before October 18.
   2. It is unclear why the loca'on of Mr. Mancia’s deposi'on would impact the scheduling of Mr. Karim’s
      deposi'on, which will be conducted by remote means or wri]en ques'on. Please further explain the
      issue as you see it.
   3. We have been trying to contact Mr. Marwaha following his deporta'on, but it has been diﬃcult. We
      are hopeful of establishing contact in the near term. It would be helpful if GEO could provide us with
      the date Mr. Marwaha ler Adelanto. Please let us know if that’s possible.
Best,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "damien.delaney@akerman.com" <damien.delaney@akerman.com>
Date: Friday, October 11, 2019 at 5:40 PM
To: Lydia Wright <lwright@burnscharest.com>, "nick.mangels@akerman.com"
<nick.mangels@akerman.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
"melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
"adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
"maxine.maritz@akerman.com" <maxine.maritz@akerman.com>, Novoa - External <Novoa-
External@burnscharest.com>
Subject: RE: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Lydia,

It is our plan to adjust our schedules to accommodate the dates and 'mes you have noted below. Before
sending out new no'ces, we have a few remaining ques'ons:

(1) Is Mr. Mancia s'll in deten'on? If so, can you please let us know why you believe he will be able to leave
the deten'on facility for the deposi'on?

(2) If. Mr. Mancia is in deten'on and must be deposed at the Adelanto facility, does Mr. Karim have any


                                                  Exhibit D                                               Page 9 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 128 of 134 Page ID
                                    #:2982
alternate availability? Given that the Adelanto facility is a three hour drive from the Akerman oﬃces,
scheduling both deposi'ons on that day may be diﬃcult.

(3) As Mr. Marwaha is unavailable for a deposi'on, and therefore cannot be cross-examined regarding the
contents of his declara'on, will you be withdrawing his declara'on?

Best,

Damien P. DeLaney
Akerman LLP | 601 West Firh Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5920
damien.delaney@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Friday, October 11, 2019 10:22 AM
To: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
<melissa.cizmorris@akerman.com>; Scheﬀey, Adrienne (Assoc-Den) <adrienne.scheﬀey@akerman.com>;
DeLaney, Damien (Ptnr-Lax) <damien.delaney@akerman.com>; Maritz, Maxine (LAA-Lax)
<maxine.maritz@akerman.com>; Novoa - External <Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-02514-
JGB-SHK

Counsel,

We have not received a response regarding our eﬀort to accommodate GEO’s request for an expedited
deposi'on schedule. While we are unable to accommodate your request to set six deposi'ons next week, we
organized a schedule that would allow the deposi'ons of Mr. Novoa, Mr. Campos Fuentes, Mr. Mancia, Mr.
Karim, and Mr. Munoz to be completed by October 24.

Coordina'ng ﬁve deposi'ons on short no'ce and in three diﬀerent geographic loca'ons is a complicated
undertaking, and your con'nued silence with respect to the deposi'on schedule is jeopardizing our ability to
ensure that the deposi'ons move forward as proposed.

Please advise by 5 p.m. today whether GEO s'll seeks to depose Mr. Novoa, Mr. Campos Fuentes, Mr. Mancia,
Mr. Karim, and Mr. Munoz on an expedited basis. If so, please re-no'ce the deposi'ons accordingly. I can be
reached at the number below if you would like to discuss further.

Best,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: Lydia Wright <lwright@burnscharest.com>
Date: Wednesday, October 9, 2019 at 9:13 AM

                                                  Exhibit D                                              Page 10 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 129 of 134 Page ID
                                    #:2983

To: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
"melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
"adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
"damien.delaney@akerman.com" <damien.delaney@akerman.com>, "maxine.maritz@akerman.com"
<maxine.maritz@akerman.com>, Novoa - External <Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Counsel,

In a good faith eﬀort to accommodate GEO’s request for an expedited deposi'on schedule, Plain'ﬀs are
available as follows:

   1. Jaime Campos Fuentes is available for a deposi'on at your oﬃces in Los Angeles on Sunday, October
      20, 2019. Mr. Campos Fuentes will require a Spanish interpreter.

   2. Raul Novoa is available for a deposi'on at your oﬃces in Los Angeles on Sunday, October 20, 2019.

   3. Ramon Mancia is available for a deposi'on on Tuesday, October 22, either at the Adelanto Facility or at
      your oﬃces in Los Angeles. We an'cipate being able to conﬁrm the deposi'on loca'on on or before
      October 18.

   4. Abdiaziz Karim has been deported to Somalia. He is available for a deposi'on by videoconference or
      telephone on Tuesday, October 22. Because of the 'me diﬀerence, the deposi'on must begin no later
      than 6:00 a.m. PST. Mr. Karim will require a Somali interpreter. In the alterna've, Mr. Karim will agree
      to a deposi'on by wri]en ques'ons. In a further eﬀort to accommodate GEO’s request for an
      expedited deposi'on schedule, we will agree to return Mr. Karim’s wri]en deposi'on responses within
      seven days of receipt of no'ce.

   5. Fernando Munoz Aguilera is tenta'vely available for a deposi'on at the Adelanto Facility on Thursday,
      October 24, 2019. We an'cipate being able to conﬁrm that date by early next week. Mr. Munoz will
      require a Spanish interpreter.

   6. Gagandeep Marwaha has been deported and is not available for a deposi'on at this 'me.

I can be reached at the number below if you would like to discuss further.

Best,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax


From: Lydia Wright <lwright@burnscharest.com>
Date: Monday, October 7, 2019 at 6:43 PM

                                                  Exhibit D                                            Page 11 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 130 of 134 Page ID
                                    #:2984

To: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
"melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
"adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
"damien.delaney@akerman.com" <damien.delaney@akerman.com>,
"steven.gallagher@akerman.com" <steven.gallagher@akerman.com>, "maxine.maritz@akerman.com"
<maxine.maritz@akerman.com>, Novoa - External <Novoa-External@burnscharest.com>
Subject: Re: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-
02514-JGB-SHK

Counsel,

We are in receipt of the six deposi'on no'ces that you served at 5:27 p.m. CST today, October 7, 2019. You
unilaterally set all six deposi'ons for next week, beginning on Monday, October 14 and ending on Friday,
October 18.

That 'meframe is unreasonable and will not work for us. Indeed, the no'ces request that Plain'ﬀs provide
wri]en no'ce “at least ﬁve (5) business days prior to said deposi'on” if the deponent requires an interpreter.
There are not ﬁve business days prior to the ﬁrst no'ced deposi'on.

We will, of course, work in good faith with GEO and the deponents to set a reasonable deposi'on schedule
that considers the availability of all par'es. I will be in touch with our availability. In the mean'me, I can be
reached at the number below if you would like to discuss further.

Best,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "nick.mangels@akerman.com" <nick.mangels@akerman.com>
Date: Monday, October 7, 2019 at 5:27 PM
To: Jacob Gower <jgower@burnscharest.com>, Korey Nelson <knelson@burnscharest.com>, Lydia
Wright <lwright@burnscharest.com>, Andrew Free <andrew@immigrantcivilrights.com>, Robert
Ahdoot <rahdoot@ahdootwolfson.com>, Tina Wolfson <twolfson@ahdootwolfson.com>, Ted Maya
<tmaya@ahdootwolfson.com>, Ruhandy Glezakos <rglezakos@ahdootwolfson.com>, Will Thompson
<wthompson@burnscharest.com>, "Warren T. Burns" <wburns@burnscharest.com>, Daniel Charest
<dcharest@burnscharest.com>
Cc: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>,
"melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
"adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>,
"damien.delaney@akerman.com" <damien.delaney@akerman.com>,
"steven.gallagher@akerman.com" <steven.gallagher@akerman.com>, "maxine.maritz@akerman.com"
<maxine.maritz@akerman.com>
Subject: No'ces of Deposi'ons - Novoa, et al. v. The GEO Group, Inc. - C.D. Cal. Case No. 5:17-cv-


                                                    Exhibit D                                                Page 12 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 131 of 134 Page ID
                                    #:2985

02514-JGB-SHK

Counsel:

A]ached are the following deposi'on no'ces in connec'on with the above-cap'oned ma]er. Hard copies
will be served via U.S. Mail per the proofs of service.

      Raul Novoa
      Jaime Campos Fuentes
      Abdiaziz Karim
      Ramon Mancia
      Gagandeep Marwaha
      Fernando Munoz Aguilera

Thank you.


Nick Mangels
Legal Administra've Assistant, Labor & Employment Prac'ce Group
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2541 | T: 303 260 7712
nick.mangels@akerman.com




CONFIDENTIALITY NOTE: The informa'on contained in this transmission may be privileged and conﬁden'al,
and is intended only for the use of the individual or en'ty named above. If the reader of this message is not
the intended recipient, you are hereby no'ﬁed that any dissemina'on, distribu'on or copying of this
communica'on is strictly prohibited. If you have received this transmission in error, please immediately reply
to the sender that you have received this communica'on in error and then delete it. Thank you.




                                                  Exhibit D                                             Page 13 of 13
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 132 of 134 Page ID
                                    #:2986




                          EXHIBIT E
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 133 of 134 Page ID
                                    #:2987
                                Thursday, October 24, 2019 at 9:12:02 AM Central Daylight Time

Subject: Re: Novoa
Date: Wednesday, October 23, 2019 at 11:14:54 AM Central Daylight Time
From: Lydia Wright
To:      colin.barnacle@akerman.com, Andrew Free, Novoa - External
CC:      damien.delaney@akerman.com, adrienne.scheﬀey@akerman.com

Hi Colin,

It was nice to meet you, too.

While we understand that liRgaRon can be unpredictable, we’re not able to accommodate your request to
alter the parRes’ September 18, 2019 agreed brieﬁng schedule for the class cerRﬁcaRon moRon (ECF 186).
PlainRﬀs have worked in good faith to accommodate GEO’s request for an expedited deposiRon schedule of
the four class representaRves and two declarants. GEO has now deposed all four class representaRves. And as
I explained in my October 21, 2019 correspondence, GEO failed to provide the detenRon ﬁles of Mr. Novoa
and Mr. Campos Fuentes unRl the eve of those deposiRons, even though PlainRﬀs requested them in July
2018 and GEO listed those records in its Rule 26 IniRal Disclosures of August 2018.

On October 7, 2019 at 5:27 p.m. CST, GEO noRced Mr. Munoz’s deposiRon for October 18, 2019 at the
Adelanto Facility. On October 9, 2019, PlainRﬀs proposed to set Mr. Munoz’s deposiRon for October 23, 2019
instead. The parRes have been working together since then to accommodate that schedule. Yesterday at 1:21
p.m. PST, Damien DeLaney noRﬁed us that GEO will not depose Mr. Munoz’s deposiRon on October 23 acer
all, and that “we may be able to work with you and ICE to make [Mr. Munoz’s deposiRon] happen next week.”
However, we have received no conﬁrmaRon from ICE to support GEO’s asserRon, or to explain why GEO
believes that Mr. Munoz’s deposiRon would be possible next week but not tomorrow.

We are unaware of any published, wrihen ICE policy reﬂecRng the rules set forth in Mr. DeLaney’s October 22
email with respect to deposiRons at Adelanto. If such a policy did exist, it would violate the separaRon of
powers by pujng an execuRve agency in charge of powers held by the judiciary.

Counsel for PlainRﬀs remain available to conduct an oral examinaRon of Mr. Munoz by telephone, just as we
did this morning for Mr. Karim in Somalia.

Best,
Lydia

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax


From: "colin.barnacle@akerman.com" <colin.barnacle@akerman.com>
Date: Wednesday, October 23, 2019 at 5:58 AM
To: Lydia Wright <lwright@burnscharest.com>, Andrew Free <andrew@immigrantcivilrights.com>,
Novoa - External <Novoa-External@burnscharest.com>
Cc: "damien.delaney@akerman.com" <damien.delaney@akerman.com>,

                                                Exhibit E                                              Page 1 of 2
Case 5:17-cv-02514-JGB-SHK Document 202-1 Filed 10/24/19 Page 134 of 134 Page ID
                                    #:2988

"adrienne.scheﬀey@akerman.com" <adrienne.scheﬀey@akerman.com>
Subject: Novoa

Good morning, Lydia –

Nice to meet you over the weekend in LA. I’m wriRng to inquire about your clients’ willingness to sRpulate to
a one (1) week extension of Rme for GEO to submit its response to their moRon for class cerRﬁcaRon – up to
and including Monday, November 4, 2019. We seek this extension for two (2) reasons – ﬁrst, Adrienne
Scheﬀey and I are now going to trial in a case pending before the USDC – Colorado on Monday (September
28, 2019). The case, Aaron, Bell InternaRonal, Inc. v. John Rowell, USDC – Colorado, Case 1:18-cv-01015-RBJ,
was slated to sehle, but sehlement negoRaRons cratered last night and we are almost certainly now going to
trial, starRng Monday. Trial is expected to last 3-4 days. Second, we do want the opportunity to depose Mr.
Aguilera prior to ﬁling our response and believe we may be able to work with you and ICE to make that
happen next week – assuming availability, of course.

In any event, please let us know your posiRon on our request for a one (1) week extension.

Much thanks.

Colin

Colin Barnacle
Partner
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2534
colin.barnacle@akerman.com


vCard | Profile




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you
have received this communication in error and then delete it. Thank you.




                                                                      Exhibit E                                                                      Page 2 of 2
